Exhibit 10.1

EXECUTION COPY

 

 

 

PERKINELMER, INC.

$150,000,000 6.00% Series 2008-A Senior Notes due May 30, 2015

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated as of May 30, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

 

HEADING

   PAGE SECTION 1. Authorization of Notes    - 1 - SECTION 2. Sale and Purchase
of Series 2008-A Notes; Additional Series of Notes    - 1 -   Section 2.1  
Series 2008-A Notes    - 1 -   Section 2.2   Additional Series of Notes    - 1 -
SECTION 3. Closing; Funding    - 3 - SECTION 4. Conditions to Closing    - 4 -  
Section 4.1   Representations and Warranties    - 4 -   Section 4.2  
Performance; No Default    - 4 -   Section 4.3   Compliance Certificates    - 4
-   Section 4.4   Opinions of Counsel    - 4 -   Section 4.5   Purchase
Permitted By Applicable Law, Etc    - 4 -   Section 4.6   Sale of Other Notes   
- 5 -   Section 4.7   Payment of Special Counsel Fees    - 5 -   Section 4.8  
Private Placement Number    - 5 -   Section 4.9   Funding Instructions    - 5 -
  Section 4.10   Offeree Letter    - 5 -   Section 4.11   Changes in Corporate
Structure    - 5 -   Section 4.12   Proceedings and Documents    - 5 - SECTION
5. Representations and Warranties of the Company    - 6 -   Section 5.1  
Organization; Power and Authority    - 6 -   Section 5.2   Authorization, Etc   
- 6 -   Section 5.3   Disclosure    - 6 -   Section 5.4   Organization and
Ownership of Shares of Subsidiaries; Affiliates    - 6 -   Section 5.5  
Financial Statements; Material Liabilities    - 7 -   Section 5.6   Compliance
with Laws, Other Instruments, Etc    - 7 -   Section 5.7   Governmental
Authorizations, Etc    - 8 -   Section 5.8   Litigation; Observance of
Agreements; Statutes and Orders    - 8 -   Section 5.9   Taxes    - 8 -  
Section 5.10   Title to Property; Leases    - 9 -

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SECTION

 

HEADING

   PAGE   Section 5.11   Licenses, Permits, Etc    - 9 -   Section 5.12  
Compliance with ERISA    - 9 -   Section 5.13   Private Offering by the Company
   - 10 -   Section 5.14   Use of Proceeds; Margin Regulations    - 10 -  
Section 5.15   Existing Debt; Future Liens    - 11 -   Section 5.16   Foreign
Assets Control Regulations, Etc    - 11 -   Section 5.17   Status under Certain
Statutes    - 12 -   Section 5.18   Environmental Matters    - 12 -  
Section 5.19   Notes Rank Pari Passu    - 13 - SECTION 6. Representations of the
Purchasers    - 13 -   Section 6.1   Purchase for Investment    - 13 -  
Section 6.2   Accredited Investor    - 13 -   Section 6.3   Source of Funds    -
13 - SECTION 7. Information as to Company    - 15 -   Section 7.1   Financial
and Business Information    - 15 -   Section 7.2   Officer’s Certificate    - 17
-   Section 7.3   Visitation    - 18 - SECTION 8. Payment of the Notes    - 19 -
  Section 8.1   Required Prepayments; Maturity    - 19 -   Section 8.2  
Optional Prepayments    - 19 -   Section 8.3   Allocation of Partial Prepayments
   - 19 -   Section 8.4   Maturity; Surrender, Etc    - 19 -   Section 8.5  
Purchase of Notes    - 20 -   Section 8.6   Offer to Prepay Upon Sale of Assets
   - 20 -   Section 8.7   Offer to Prepay Notes in the Event of a Change in
Control    - 21 -   Section 8.8   Make-Whole Amount for the Series 2008-A Notes
   - 23 - SECTION 9. Affirmative Covenants    - 25 -   Section 9.1   Compliance
with Law    - 25 -   Section 9.2   Insurance    - 25 -   Section 9.3  
Maintenance of Properties    - 25 -

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SECTION

 

HEADING

   PAGE   Section 9.4   Payment of Taxes and Claims    - 25 -   Section 9.5  
Corporate Existence, Etc    - 26 -   Section 9.6   Notes to Rank Pari Passu    -
26 -   Section 9.7   Books and Records    - 26 -   Section 9.8   Designation of
Subsidiaries    - 26 -   Section 9.9   Subsidiary Guarantors    - 26 - SECTION
10. Negative Covenants    - 27 -   Section 10.1   Consolidated Total Debt to
Consolidated Total Capitalization    - 27 -   Section 10.2   Priority Debt    -
28 -   Section 10.3   Receivables Financing Transactions    - 28 -  
Section 10.4   Limitation on Liens    - 28 -   Section 10.5   Merger and
Consolidation    - 30 -   Section 10.6   Sales of Assets    - 31 -  
Section 10.7   Limitation on Unrestricted Subsidiaries    - 32 -   Section 10.8
  Transactions with Affiliates    - 32 -   Section 10.9   Line of Business    -
32 -   Section 10.10   Terrorism Sanctions Regulations    - 32 - SECTION 11.
Events of Default    - 33 - SECTION 12. Remedies on Default, Etc    - 35 -  
Section 12.1   Acceleration    - 35 -   Section 12.2   Other Remedies    - 36 -
  Section 12.3   Rescission    - 36 -   Section 12.4   No Waivers or Election of
Remedies, Expenses, Etc    - 36 - SECTION 13. Registration; Exchange;
Substitution of Notes    - 37 -   Section 13.1   Registration of Notes    - 37 -
  Section 13.2   Transfer and Exchange of Notes    - 37 -   Section 13.3  
Replacement of Notes    - 37 - SECTION 14. Payments on Notes    - 38 -  
Section 14.1   Place of Payment    - 38 -   Section 14.2   Home Office Payment
   - 38 -

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SECTION

 

HEADING

   PAGE SECTION 15. Expenses, Etc    - 39 -   Section 15.1   Transaction
Expenses    - 39 -   Section 15.2   Survival    - 39 - SECTION 16. Survival of
Representations and Warranties; Entire Agreement    - 39 - SECTION 17. Amendment
and Waiver    - 40 -   Section 17.1   Requirements    - 40 -   Section 17.2  
Solicitation of Holders of Notes    - 40 -   Section 17.3   Binding Effect, Etc
   - 41 -   Section 17.4   Notes Held by Company, Etc    - 41 - SECTION 18.
Notices    - 41 - SECTION 19. Reproduction of Documents    - 42 - SECTION 20.
Confidential Information    - 42 - SECTION 21. Substitution of Purchaser    - 43
- SECTION 22. Miscellaneous    - 44 -   Section 22.1   Successors and Assigns   
- 44 -   Section 22.2   Payments Due on Non-Business Days    - 44 -  
Section 22.3   Accounting Terms    - 44 -   Section 22.4   Severability    - 45
-   Section 22.5   Construction    - 45 -   Section 22.6   Counterparts    - 45
-   Section 22.7   Governing Law    - 45 -   Section 22.8   Jurisdiction and
Process; Waiver of Jury Trial    - 46 -

 

-iv-



--------------------------------------------------------------------------------

ATTACHMENTS TO THE NOTE PURCHASE AGREEMENT:

 

SCHEDULE A   —      Information Relating to Purchasers SCHEDULE B   —     
Defined Terms SCHEDULE 4.11   —      Changes in Corporate Structure SCHEDULE 5.3
  —      Disclosure Materials SCHEDULE 5.4   —      Subsidiaries of the Company
and Ownership of Subsidiary Stock SCHEDULE 5.5   —      Financial Statements
SCHEDULE 5.15   —      Existing Debt SCHEDULE 10.4   —      Existing Liens
EXHIBIT 1   —      Form of 6.00% Series 2008-A Senior Note due May 30, 2015
EXHIBIT 4.4(a)   —      Form of Opinion of Special Counsel to the Company
EXHIBIT 4.4(b)   —      Form of Opinion of Special Counsel to the Purchasers
EXHIBIT S   —      Form of Supplement to Note Purchase Agreement

 

-i-



--------------------------------------------------------------------------------

PERKINELMER, INC.

940 Winter Street

Waltham, MA 02451

$150,000,000 6.00% Series 2008-A Senior Notes due May 30, 2015

Dated as of

May 30, 2008

 

TO THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

PERKINELMER, INC., a Massachusetts corporation (the “Company”), agrees with the
purchasers listed in the attached Schedule A (the “Purchasers”) to this Note
Purchase Agreement (this “Agreement”) as follows:

SECTION 1. AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of $150,000,000 aggregate
principal amount of its Series 2008-A Senior Notes due May 30, 2015 (the “Series
2008-A Notes”). The Series 2008-A Notes together with each Series of Additional
Notes which may from time to time be issued pursuant to the provisions of
Section 2.2 are collectively referred to herein as the “Notes” (such term shall
also include any such notes issued in substitution therefor pursuant to
Section 13 of this Agreement). The Series 2008-A Notes shall be substantially in
the form set out in Exhibit 1 with such changes therefrom, if any, as may be
approved by the Purchasers and the Company. Certain capitalized and other terms
used in this Agreement are defined in Schedule B; and references to a “Schedule”
or an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit
attached to this Agreement.

SECTION 2. SALE AND PURCHASE OF SERIES 2008-A NOTES; ADDITIONAL SERIES OF NOTES.

Section 2.1 Series 2008-A Notes. Subject to the terms and conditions of this
Agreement, the Company will issue and sell to each Purchaser and each Purchaser
will purchase from the Company, on the Closing Date provided for in Section 3,
the Series 2008-A Notes in the principal amount specified opposite such
Purchaser’s name in Schedule A at the purchase price of 100% of the principal
amount thereof. The obligations of each Purchaser hereunder are several and not
joint obligations and no Purchaser shall have any obligation or any liability to
any Person for the performance or nonperformance by any other Purchaser
hereunder.

Section 2.2 Additional Series of Notes.

(a) The Company may, from time to time, in its sole discretion but subject to
the terms hereof, issue and sell one or more additional Series of its unsecured
promissory notes under the provisions of this Agreement pursuant to a supplement
(a “Supplement”)



--------------------------------------------------------------------------------

substantially in the form of Exhibit S, provided that the aggregate principal
amount of Notes of all Series issued pursuant to all Supplements in accordance
with the terms of this Section 2.2 shall not exceed $400,000,000.

(b) Each additional Series of Notes (the “Additional Notes”) issued pursuant to
a Supplement shall be subject to the following terms and conditions:

(1) each Series of Additional Notes, when so issued, shall be differentiated
from all previous Series by sequential alphabetical designation inscribed
thereon;

(2) Additional Notes of the same Series may consist of more than one different
and separate tranches and may differ with respect to outstanding principal
amounts, maturity dates, interest rates and premiums, if any, and price and
terms of redemption or payment prior to maturity, but all such different and
separate tranches of the same Series shall, if and to the extent this Agreement
requires or permits voting by Series, vote as a single class and constitute one
Series;

(3) each Series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
put rights and mandatory and optional prepayment on the dates and at the
premiums, if any, have such additional or different conditions precedent to
closing, such representations and warranties and such additional covenants and
defaults as shall be specified in the Supplement under which such Additional
Notes are issued and upon execution of any such Supplement, this Agreement shall
be deemed amended (i) to reflect such additional put rights, covenants and
defaults without further action on the part of the holders of the Notes
outstanding under this Agreement, provided, that any such additional put rights,
covenants and defaults shall inure to the benefit of all holders of Notes so
long as any Additional Notes issued pursuant to such Supplement remain
outstanding and (ii) to reflect such representations and warranties as are
contained in such Supplement for the benefit of the holders of such Additional
Notes in accordance with the provisions of Section 17;

(4) each Series of Additional Notes issued under this Agreement shall be in
substantially the form of Exhibit 1 to Exhibit S with such variations, omissions
and insertions as are necessary or permitted hereunder;

(5) the minimum principal amount of any Note issued under a Supplement shall be
$100,000, except as may be necessary to evidence the outstanding amount of any
Note originally issued in a denomination of $100,000 or more;

(6) all Additional Notes shall constitute Senior Debt of the Company and shall
rank pari passu with all other outstanding Notes; and

 

- 2 -



--------------------------------------------------------------------------------

(7) no Additional Notes shall be issued hereunder if at the time of issuance
thereof and after giving effect to the application of the proceeds thereof,
(i) any Default or Event of Default shall have occurred and be continuing or
(ii) a waiver of Default or Event of Default shall be in effect.

(c) The right of the Company to issue, and the obligation of the Additional
Purchasers to purchase, any Additional Notes shall be subject to the following
conditions precedent, in addition to the conditions specified in the Supplement
pursuant to which such Additional Notes may be issued:

(1) a duly authorized Senior Financial Officer shall execute and deliver to each
Additional Purchaser and each holder of Notes an Officer’s Certificate dated the
date of issue of such Series of Additional Notes stating that such officer has
reviewed the provisions of this Agreement (including all Supplements) and
setting forth the information and computations (in sufficient detail) required
to establish whether after giving effect to the issuance of the Additional Notes
and after giving effect to the application of the proceeds thereof, the Company
is in compliance with the requirements of Section 10.1 on such date;

(2) the Company and each such Additional Purchaser shall execute and deliver a
Supplement substantially in the form of Exhibit S;

(3) each Additional Purchaser shall have confirmed in the Supplement that the
representations set forth in Section 6 are true with respect to such Additional
Purchaser on and as of the date of issue of such Additional Notes; and

(4) each Subsidiary Guarantor, if any, shall execute and deliver such documents
and agreements as any Additional Purchaser or other holder of Notes may
reasonably require to confirm that its Subsidiary Guaranty guarantees the
obligations of the Company under such Additional Notes and under each other
Series of Notes outstanding.

SECTION 3. CLOSING; FUNDING.

The sale and purchase of the Series 2008-A Notes to be purchased by each
Purchaser shall occur on May 30, 2008 (the “Closing Date”) at 11:00 a.m. New
York, New York time at the offices of Schiff Hardin LLP, 900 Third Avenue, 23rd
Floor, New York, New York 10022. On the Closing Date, the Company will deliver
to each Purchaser the Series 2008-A Notes to be purchased by such Purchaser in
the form of a single Series 2008-A Note (or such greater number of Series 2008-A
Notes in denominations of at least $100,000 as such Purchaser may request) dated
the Closing Date and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company in
accordance with the funding instructions described in Section 4.9. If, on the
Closing Date, the Company shall fail to tender such Series 2008-A Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 5 shall not have

 

- 3 -



--------------------------------------------------------------------------------

been fulfilled to any Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure or
such nonfulfillment.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to execute and deliver this Agreement on the Closing
Date is subject to the fulfillment to such Purchaser’s satisfaction, prior to or
on the Closing Date, of the following conditions:

Section 4.1 Representations and Warranties. The representations and warranties
of the Company in this Agreement shall be correct when made and on the Closing
Date.

Section 4.2 Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by the Company prior to or on the Closing Date,
and immediately after giving effect to the issue and sale of the Series 2008-A
Notes (and the application of the proceeds thereof as contemplated by
Section 5.14,) no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any Subsidiary shall have entered into any
transaction since April 8, 2008 that would have been prohibited by Section 10
had such Section applied since such date.

Section 4.3 Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the Closing Date, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.11 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or an Assistant Secretary, dated the Closing
Date, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Series
2008-A Notes being delivered on the Closing Date and this Agreement.

Section 4.4 Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the Closing Date
(a) from Wilmer Cutler Pickering Hale and Dorr LLP, special counsel for the
Company, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or special counsel to the Purchasers may reasonably request (and the Company
hereby instructs its counsel to deliver such opinion to the Purchasers) and
(b) from Schiff Hardin LLP, special counsel to the Purchasers in connection with
such transactions, substantially in the form set forth in Exhibit 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.

Section 4.5 Purchase Permitted By Applicable Law, Etc. On the Closing Date, such
Purchaser’s purchase of Series 2008-A Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as

 

- 4 -



--------------------------------------------------------------------------------

Section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the Closing Date. If requested by any Purchaser,
such Purchaser shall have received an Officer’s Certificate certifying as to
such matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.

Section 4.6 Sale of Other Notes. On the Closing Date, the Company shall sell to
each other Purchaser and each other Purchaser shall purchase the Series 2008-A
Notes to be purchased by it on the Closing Date as specified in Schedule A.

Section 4.7 Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Closing Date, the
reasonable fees, charges and disbursements of special counsel to the Purchasers
referred to in Section 4.4(b) to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to the Closing
Date.

Section 4.8 Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Series 2008-A Notes.

Section 4.9 Funding Instructions. At least three Business Days prior to the
Closing Date, such Purchaser shall have received written instructions signed by
a Responsible Officer on letterhead of the Company directing the manner of the
payment of funds and setting forth (a) the name and address of the transferee
bank, (b) such transferee bank’s ABA number and (c) the account name and number
into which the purchase price for the Series 2008-A Notes is to be deposited.

Section 4.10 Offeree Letter. Banc of America Securities LLC shall have delivered
to such Purchaser a letter addressed to each Purchaser, special counsel to the
Purchasers and special counsel for the Company, dated the Closing Date,
describing the manner of offer and sale of the Series 2008-A Notes.

Section 4.11 Changes in Corporate Structure. Except as disclosed on
Schedule 4.11, the Company shall not have changed its jurisdiction of
incorporation or been a party to any merger or consolidation, or succeeded to
all or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5.

Section 4.12 Proceedings and Documents. All corporate and other organizational
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and special counsel to the Purchasers, and such
Purchaser and special counsel to the Purchasers shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or special counsel to the Purchasers may reasonably request.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser on and as of the Closing
Date that:

Section 5.1 Organization; Power and Authority. The Company is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Series
2008-A Notes and to perform the provisions hereof and thereof.

Section 5.2 Authorization, Etc. This Agreement and the Series 2008-A Notes to be
issued on the Closing Date have been duly authorized by all necessary corporate
action on the part of the Company, and this Agreement constitutes, and upon
execution and delivery thereof each such Series 2008-A Note will constitute, a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3 Disclosure. This Agreement and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and identified in
Schedule 5.3, and the financial statements listed in Schedule 5.5 (this
Agreement and such documents, certificates or other writings and such financial
statements delivered to each Purchaser prior to April 8, 2008 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2007, there has been no change in the financial
condition, operations, business or properties of the Company or any Restricted
Subsidiary except changes that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

Section 5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) a complete and correct list
of the Company’s Restricted and Unrestricted Subsidiaries, showing, as to each

 

- 6 -



--------------------------------------------------------------------------------

Subsidiary, the correct name thereof, the jurisdiction of its organization and
the percentage of shares of each class of its capital stock or similar Equity
Interests outstanding owned by the Company and each other Subsidiary.

(b) All of the outstanding shares of capital stock or similar Equity Interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, and each such Subsidiary has the corporate or
other power and authority to own or hold under lease the properties it purports
to own or hold under lease and to transact the business it transacts and
proposes to transact, except where the failure to be so licensed or qualified or
to have such power and authority would not reasonably be expected to have a
Material Adverse Effect.

(d) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits, or make any other similar distributions of profits, to the
Company or any of its Subsidiaries that owns outstanding shares of capital stock
or similar Equity Interests of such Subsidiary.

Section 5.5 Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All such financial statements
(including in each case the related schedules and notes) fairly present, in all
material respects, the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

Section 5.6 Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Series 2008-A
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
material agreement or instrument to which the Company or any Subsidiary is bound
or by which the Company or any Subsidiary or any of their respective properties
may be bound or

 

- 7 -



--------------------------------------------------------------------------------

affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

Section 5.7 Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority by the Company is required in connection with the execution, delivery
or performance by the Company of this Agreement or the Series 2008-A Notes.

Section 5.8 Litigation; Observance of Agreements; Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Restricted Subsidiary or any property of the Company or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

(b) Neither the Company nor any Restricted Subsidiary is in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including, without limitation, Environmental Laws, ERISA or the
USA Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Section 5.9 Taxes. The Company and its Subsidiaries have filed all United States
federal, material state and other material tax returns that are required to have
been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not,
individually or in the aggregate, Material or (b) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. The Company
knows of no proposed tax or assessment against the Company or any Subsidiary
that would, if made, individually or in the aggregate, have a Material Adverse
Effect and the Company knows of no basis for any other tax or assessment that
would reasonably be expected to have a Material Adverse Effect. The charges,
accruals and reserves on the books of the Company and its Subsidiaries in
respect of federal, state or other taxes for all fiscal periods are adequate.
The federal income tax liabilities of the Company and its Subsidiaries have been
finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended December 31, 2002.

 

- 8 -



--------------------------------------------------------------------------------

Section 5.10 Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective properties,
including valid leasehold interests in all real property, that individually or
in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Restricted Subsidiary after said date
(except as Disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by this Agreement.

Section 5.11 Licenses, Permits, Etc.

(a) The Company and its Restricted Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks, trade names and domain names, or rights thereto, that
individually or in the aggregate are Material, without known conflict with the
rights of others, except for such conflicts that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(b) To the best knowledge of the Company, no product of the Company or any of
its Restricted Subsidiaries infringes in any respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name, domain name or other right owned by any other Person,
except for such infringements that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(c) To the best knowledge of the Company, there is no violation by any Person of
any right of the Company or any of its Restricted Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade
name, domain name or other right owned or used by the Company or any of its
Restricted Subsidiaries, except for such violations that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

Section 5.12 Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in, and would not reasonably be expected to
result in, a Material Adverse Effect. Neither the Company nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in Section 3 of ERISA), and no event, transaction or condition has
occurred or exists that would reasonably be expected to result in the incurrence
of any such liability by the Company or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of the Company
or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to
such penalty or excise tax provisions, or to Code Sections 401(a)(29) or 412
(replaced by Code Sections 436 and 430 respectively, effective January 1, 2008)
or Section 4068 of ERISA, other than such liabilities or Liens as would not be,
individually or in the aggregate, Material.

 

- 9 -



--------------------------------------------------------------------------------

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in Section 4001 of ERISA and the terms “current value” and
“present value” have the meanings specified in Section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred any withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that,
individually or in the aggregate, are Material.

(d) The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Series 2008-A Notes hereunder to each Purchaser will not involve any
transaction with respect to such Purchaser that is subject to the prohibitions
of Section 406 of ERISA or in connection with which a tax would be imposed
pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by the
Company to each Purchaser in the first sentence of this Section 5.12(e) is made
in reliance upon and subject to the accuracy of such Purchaser’s representation
in Section 6.3 as to the sources of the funds to be used to pay the purchase
price of the Series 2008-A Notes to be purchased by such Purchaser.

Section 5.13 Private Offering by the Company. Neither the Company nor anyone
acting on the Company’s behalf has offered the Series 2008-A Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than      other Institutional Investors
of the type described in clause (c) of the definition thereof, each of which has
been offered the Series 2008-A Notes in connection with a private sale for
investment. Neither the Company nor anyone acting on the Company’s behalf has
taken, or will take, any action that would subject the issuance or sale of the
Series 2008-A Notes to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any securities or blue sky
laws of any applicable jurisdiction.

Section 5.14 Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series 2008-A Notes to finance mergers,
acquisitions, capital

 

- 10 -



--------------------------------------------------------------------------------

expenditures, stock repurchases, dividends, debt refinancing and for other
general corporate purposes of the Company. No part of the proceeds from the sale
of the Series 2008-A Notes hereunder will be used, directly or indirectly, for
the purpose of buying or carrying or trading in any securities under such
circumstances as to involve any Purchaser in a violation of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221) or the Company in
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 25% of the value of the consolidated total assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 25% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.

Section 5.15 Existing Debt; Future Liens.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Debt of the Company and its Restricted Subsidiaries as
of May 30, 2008 (including a description of the obligors and obligees, principal
amount outstanding and collateral therefor, if any, and Guaranty thereof, if
any), and there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Debt of the Company or
its Restricted Subsidiaries. Neither the Company nor any Restricted Subsidiary
is in default and no waiver of default is currently in effect, in the payment of
any principal or interest on any Debt of the Company or such Restricted
Subsidiary, and no event or condition exists with respect to any Debt of the
Company or any Restricted Subsidiary that would permit (or that with notice or
the lapse of time, or both, would permit) one or more Persons to cause such Debt
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, neither the Company nor any Restricted
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Debt of the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Debt of the Company, except as specifically indicated in Schedule 5.15.

Section 5.16 Foreign Assets Control Regulations, Etc.

(a) Neither the sale of the Series 2008-A Notes by the Company hereunder nor its
use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

 

- 11 -



--------------------------------------------------------------------------------

(b) Neither the Company nor any Subsidiary is (1) a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(2) knowingly engaged in any dealings or transactions with any such Person. The
Company and its Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.

(c) No part of the proceeds from the sale of the Series 2008-A Notes hereunder
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.

Section 5.17 Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, or is subject to
regulation under the Public Utility Holding Company Act of 2005, as amended, the
ICC Termination Act of 1995, as amended, or the Federal Power Act, as amended.

Section 5.18 Environmental Matters.

(a) Neither the Company nor any Restricted Subsidiary has knowledge of any claim
or has received any notice of any claim, and no proceeding has been instituted
raising any liability against the Company or any of its Restricted Subsidiaries
or any of their respective real properties now or formerly owned, leased or
operated by any of them, or other assets, alleging any damage to the environment
or violation of any Environmental Laws, except, in each case, such as would not
reasonably be expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Restricted Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any of its Restricted Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in each case in a
manner contrary to any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Effect.

 

- 12 -



--------------------------------------------------------------------------------

(d) All buildings on all real properties now owned, leased or operated by the
Company or any of its Restricted Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.

Section 5.19 Notes Rank Pari Passu. The obligations of the Company under this
Agreement and the Series 2008-A Notes rank pari passu in right of payment with
all other unsecured Senior Debt (actual or contingent) of the Company,
including, without limitation, all unsecured Senior Debt of the Company
described in Schedule 5.15.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1 Purchase for Investment. Each Purchaser severally represents that it
is purchasing the Series 2008-A Notes for its own account or for one or more
separate accounts maintained by it or for the account of one or more pension or
trust funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or such pension or trust fund’s property shall
at all times be within such Purchaser’s or such pension or trust fund’s control.
Each Purchaser understands that the Series 2008-A Notes have not been registered
under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Series 2008-A Notes.

Section 6.2 Accredited Investor. Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act) acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Series 2008-A
Notes.

Section 6.3 Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Series 2008-A Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Class
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

- 13 -



--------------------------------------------------------------------------------

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (2) a bank collective investment fund, within
the meaning of PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a Person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (1) the identity of
such QPAM and (2) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

 

- 14 -



--------------------------------------------------------------------------------

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.

SECTION 7. INFORMATION AS TO COMPANY.

Section 7.1 Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:

(a) Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), copies of:

(1) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(2) consolidated statements of income, shareholders’ equity and cash flows of
the Company and its Subsidiaries for such quarter and (in the case of the second
and third quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
fiscal quarter and (in the case of the second and third quarters) the
corresponding portion of the fiscal year ending with such quarter of the
previous fiscal year, all in reasonable detail, prepared in accordance with GAAP
applicable to quarterly financial statements generally, and certified by a
Senior Financial Officer as fairly presenting, in all material respects, the
financial position of the companies being reported on and their results of
operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnotes, provided that delivery within the time
period specified above of copies of the Company’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a), provided,
further, that the Company shall be deemed to have made such delivery of such
Quarterly Report on Form 10-Q if it shall have timely made such Quarterly Report
on Form 10-Q available on “EDGAR” and on the Company’s home page on the
worldwide web (at the date of this Agreement located at:
http//www.perkinelmer.com) (such availability thereof being referred to as
“Electronic Delivery”);

 

- 15 -



--------------------------------------------------------------------------------

(b) Annual Statements — within 105 days after the end of each fiscal year of the
Company, copies of:

(1) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and

(2) consolidated statements of income, shareholders’ equity and cash flows of
the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(b),
provided further, that the Company shall be deemed to have made such delivery of
such Annual Report on Form 10-K if it shall have timely made Electronic Delivery
thereof;

(c) SEC and Other Reports — except for filings referred to in Section 7.1(a) and
(b) above, promptly upon their becoming available, one copy of (1) each
financial statement, report, notice or proxy statement sent by the Company or
any Restricted Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public securities holders generally and (2) each regular
or periodic report, each registration statement (without exhibits except as
expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Restricted Subsidiary with the SEC and of
all press releases and other statements made available generally by the Company
or any Restricted Subsidiary to the public concerning developments that are
Material;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(1) with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or

 

- 16 -



--------------------------------------------------------------------------------

(2) the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(3) any event, transaction or condition that would result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the imposition of a penalty or excise tax under the provisions of the
Code relating to employee benefit plans, or the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that would reasonably be expected to have a
Material Adverse Effect; and

(g) Supplements — promptly and in any event within 10 Business Days after the
execution and delivery of any Supplement, a copy thereof; and

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, financial or corporate affairs of the
Company or any of its Subsidiaries (including, but without limitation, actual
copies of the Company’s Quarterly Report on Form 10-Q and Annual Report on Form
10-K) or compliance by the Company with the terms of this Agreement and the
Notes as from time to time may be reasonably requested by any such holder of
Notes.

Section 7.2 Officer’s Certificate. Each set of financial statements delivered to
a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth (which,
in the case of Electronic Delivery of any such financial statements, shall be by
separate delivery of such certificate to each holder of Notes within the
required time period for delivery of financial statements under Section 7.1(a)
or Section 7.1(b), as applicable):

(a) Covenant Compliance — the information (including reasonably detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.1 through Section 10.3,
inclusive, Section 10.6 and Section 10.7 during the quarterly or annual period
covered by the statements then being furnished (including with respect to each
such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); and

 

- 17 -



--------------------------------------------------------------------------------

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

Section 7.3 Visitation. The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Restricted Subsidiary, all at
such reasonable times and as often as may be reasonably requested in writing;
and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Restricted Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.

 

- 18 -



--------------------------------------------------------------------------------

SECTION 8. PAYMENT OF THE NOTES.

Section 8.1 Required Prepayments; Maturity.

(a) Series 2008-A Notes. The Series 2008-A Notes shall not be subject to any
required prepayments and the entire unpaid principal amount of the Series 2008-A
Notes shall become due and payable on May 30, 2015.

(b) Required Prepayment of Additional Notes. Each Series and tranche, if
applicable, of Additional Notes shall be subject to required prepayments as
specified in the Supplement pursuant to which such Series and tranche, if
applicable, of Additional Notes were issued.

Section 8.2 Optional Prepayments. The Company may, at its option, upon notice as
provided below, prepay at any time all, or from time to time any part of, any
Series of Notes, in an amount not less than 10% of the original aggregate
principal amount of such Series of Notes in the case of a partial prepayment, at
100% of the principal amount so prepaid, plus accrued and unpaid interest, plus
the applicable Make-Whole Amount, if any, determined for the prepayment date
with respect to such principal amount. Notwithstanding the foregoing, the
Company may not prepay any Series of Notes pursuant to this Section 8.2 if a
Default or Event of Default shall exist or would result from such optional
prepayment unless all Notes at the time outstanding are prepaid on a pro rata
basis. The Company will give each holder of Notes of the Series to be prepaid
(with a copy to each other holder of Notes) written notice of each optional
prepayment of Notes of such Series under this Section 8.2 not less than 30 days
and not more than 60 days prior to the date fixed for such prepayment. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes of each Series to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount, if any, due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Company
shall deliver to each holder of Notes being prepaid a certificate of a Senior
Financial Officer specifying the calculation of the applicable Make-Whole Amount
as of the specified prepayment date.

Section 8.3 Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to the provisions of Section 8.2, the principal
amount of the Notes of the Series to be prepaid shall be allocated among all of
the Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof.

Section 8.4 Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable

 

- 19 -



--------------------------------------------------------------------------------

Make-Whole Amount, if any. From and after such date, unless the Company shall
fail to pay such principal amount when so due and payable, together with the
interest and Make-Whole Amount, if any, as aforesaid, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5 Purchase of Notes. The Company will not, and will not permit any
Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any Series except (a) upon the
payment or prepayment of the Notes of any Series in accordance with the terms of
this Agreement (including any Supplement) and the Notes of such Series or
(b) pursuant to a written offer to purchase any outstanding Notes of any Series
made by the Company or an Affiliate pro rata to the holders of the Notes of such
Series upon the same terms and conditions (except that if such Series has more
than one separate tranche, such written offer shall be allocated among all of
the separate tranches of such Series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof but
such written offer may otherwise differ among such separate tranches and such
written offer shall be made pro rata to the holders of the same tranches of such
Series upon the same terms and conditions). Any such offer shall provide each
holder of the Notes of the Series being offered for purchase with sufficient
information to enable it to make an informed decision with respect to such offer
and shall remain open for at least 10 Business Days. If the holders of more than
50% of the outstanding principal amount of the Notes of the Series being offered
for purchase accept such offer, the Company shall promptly notify the remaining
holders of such Series of such fact and the expiration date for the acceptance
by such holders of such offer shall be extended by the number of days necessary
to give each such remaining holder at least five Business Days from its receipt
of such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes. Notwithstanding the foregoing,
neither Company nor any Affiliate may offer to purchase any Series of Notes if a
Default or Event of Default shall exist or would result therefrom unless such
Person shall offer to purchase all outstanding Notes on a pro rata basis upon
the same terms and conditions.

Section 8.6 Offer to Prepay Upon Sale of Assets.

(a) Notice and Offer. In the event of a Disposition of any assets of the Company
or any Restricted Subsidiary where the Company has elected to apply the net
proceeds of such Disposition pursuant to Section 10.6(b), the Company shall, no
later than the 305th day following the date of such Disposition, give written
notice of such event (a “Sale of Assets Prepayment Event”) to each holder of
Notes. Such notice shall contain, and shall constitute, an irrevocable offer to
prepay a Ratable Portion of the Notes held by such holder on the date specified
in such notice (the “Sale of Assets Prepayment Date”) which date shall be not
less than 30 days and not more than 60 days after such notice.

(b) Acceptance and Payment. A holder of Notes may accept or reject the offer to
prepay pursuant to this Section 8.6 by causing a notice of such acceptance or
rejection

 

- 20 -



--------------------------------------------------------------------------------

to be delivered to the Company at least 10 days prior to the Sale of Assets
Prepayment Date. A failure by a holder of the Notes to respond to an offer to
prepay made pursuant to this Section 8.6 shall be deemed to constitute a
rejection of such offer by such holder. If so accepted, such offered prepayment
in respect of the Ratable Portion of the Notes of each holder that has accepted
such offer shall be due and payable on the Sale of Assets Prepayment Date. Such
offered prepayment shall be made at 100% of the aggregate Ratable Portion of the
Notes of each holder that has accepted such offer, together with interest on
that portion of the Notes then being prepaid accrued to the Sale of Assets
Prepayment Date but without any Make-Whole Amount.

(c) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.6 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(1) the Sale of Assets Prepayment Date; (2) that such offer is being made
pursuant to this Section 8.6 and that the failure by a holder to respond to such
offer by the deadline established in Section 8.6(b) shall result in such offer
to such holder being deemed rejected; (3) the Ratable Portion of each such Note
offered to be prepaid; (4) the interest that would be due on the Ratable Portion
of each such Note offered to be prepaid, accrued to the Sale of Assets
Prepayment Date; (5) that the conditions of this Section 8.6 have been satisfied
and (6) in reasonable detail, a description of the nature and date of the Sale
of Assets Prepayment Event giving rise to such offer of prepayment.

Section 8.7 Offer to Prepay Notes in the Event of a Change in Control.

(a) Notice of Change in Control or Control Event. The Company will, within five
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to Section 8.7(b). If a Change in Control
has occurred, such notice shall contain and constitute an offer to prepay Notes
as described in Section 8.7(c) and shall be accompanied by the certificate
described in Section 8.7(g).

(b) Condition to Company Action. The Company will not take any action within its
control that consummates or finalizes a Change in Control unless (1) at least 30
days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes as described in
Section 8.7(c), accompanied by the certificate described in Section 8.7(g), and
(2) contemporaneously with such action, the Company prepays all Notes required
to be prepaid in accordance with this Section 8.7.

(c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
Sections 8.7(a) and (b) shall be an offer to prepay, in accordance with and
subject to this Section 8.7, all, but not less than all, Notes held by each
holder on a date specified in such offer (the “Change in Control Proposed
Prepayment Date”). If such Change in Control Proposed Prepayment Date is in
connection with an offer contemplated by Section 8.7(a),

 

- 21 -



--------------------------------------------------------------------------------

such date shall be a Business Day not less than 30 days and not more than 60
days after the date of such offer (or if the Proposed Prepayment Date shall not
be specified in such offer, the Proposed Prepayment Date shall be the Business
Day nearest to the 30th day after the date of such offer).

(d) Acceptance; Rejection. A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 8.7 by causing a notice of such acceptance
or rejection to be delivered to the Company at least five Business Days prior to
the Change in Control Proposed Prepayment Date. A failure by a holder of Notes
to so respond to an offer to prepay made pursuant to this Section 8.7 shall be
deemed to constitute a rejection of such offer by such holder.

(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with accrued and unpaid interest on such Notes accrued to the date of prepayment
but without any Make-Whole Amount. The prepayment shall be made on the Change in
Control Proposed Prepayment Date, except as provided by Section 8.7(f).

(f) Deferral Pending Change in Control. The obligation of the Company to prepay
Notes pursuant to the offers required by Section 8.7(c) and accepted in
accordance with Section 8.7(d) is subject to the occurrence of the Change in
Control in respect of which such offers and acceptances shall have been made. In
the event that such Change in Control does not occur on the Change in Control
Proposed Prepayment Date in respect thereof, the prepayment shall be deferred
until, and shall be made on the date on which, such Change in Control occurs.
The Company shall keep each holder of Notes reasonably and timely informed of
(1) any such deferral of the date of prepayment, (2) the date on which such
Change in Control and the prepayment are expected to occur and (3) any
determination by the Company that efforts to effect such Change in Control have
ceased or been abandoned (in which case the offers and acceptances made pursuant
to this Section 8.7 in respect of such Change in Control automatically shall be
deemed rescinded without penalty or other liability).

(g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying (1) the Change in
Control Proposed Prepayment Date, (2) that such offer is made pursuant to this
Section 8.7, (3) the principal amount of each Note offered to be prepaid,
(4) the interest that would be due on each Note offered to be prepaid, accrued
to the Change in Control Proposed Prepayment Date, (5) that the conditions of
this Section 8.7 have been fulfilled and (6) in reasonable detail, the nature
and date of the Change in Control.

(h) “Change in Control” shall mean, an event or series of events by which:
(1) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act as in effect on the Closing Date) becomes, or obtains rights
(whether by means of warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date), directly

 

- 22 -



--------------------------------------------------------------------------------

or indirectly, of 30% or more of the equity securities of the Company entitled
to vote for members of the Board of Directors or equivalent governing body of
the Company on a fully-diluted basis; or (2) the Board of Directors of the
Company shall cease to consist of a majority of Continuing Directors; or (3) a
“change in control” or any comparable term under, and as defined in, any Debt of
the Company with an outstanding principal amount in excess of $20,000,000 shall
have occurred.

(i) “Continuing Directors” shall mean the directors of the Company on the
Closing Date, and each other director whose election by the Board of Directors
of the Company or whose nomination for election by the stockholders of the
Company was approved by a vote of at least a majority of the directors who were
either directors on the Closing Date or whose election or nomination for
election was previously so approved by directors who were Continuing Directors.

(j) “Control Event” shall mean (1) the execution by the Company or any of its
Affiliates of any agreement or letter of intent with respect to any proposed
transaction or event or series of transactions or events which, individually or
in the aggregate, may reasonably be expected to result in a Change in Control or
(2) the execution by the Company of any written agreement which, when fully
performed by the parties thereto, would result in a Change in Control.

Section 8.8 Make-Whole Amount for the Series 2008-A Notes. The term “Make-Whole
Amount” shall mean, with respect to any Series 2008-A Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Series 2008-A Note, minus the
amount of such Called Principal, provided that the Make-Whole Amount may in no
event be less than zero. For the purposes of determining the Make-Whole Amount,
the following terms have the following meanings:

“Called Principal” shall mean, with respect to any Series 2008-A Note, the
principal of such Series 2008-A Note that is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

“Discounted Value” shall mean, with respect to the Called Principal of any
Series 2008-A Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Series 2008-A Notes is
payable) equal to the Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Series 2008-A Note, .50% over the yield to maturity implied by (a) the yields
reported, as of 10:00 a.m. (New York, New York time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated a “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets

 

- 23 -



--------------------------------------------------------------------------------

for the most recently issued actively traded on the run U.S. Treasury Securities
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, or (b) if such yields are not reported as of such
time or the yields reported as of such time are not ascertainable (including by
way of interpolation), the Treasury Constant Maturity Series Yields reported,
for the latest day for which such yields have been so reported as of the second
Business Day preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury Securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.

In the case of each determination under clause (a) or (b), as the case may be,
of the preceding paragraph, such implied yield will be determined, if necessary,
by (1) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (2) interpolating linearly
between (i) the applicable U.S. Treasury Security with the maturity closest to
and greater than such Remaining Average Life and (ii) the applicable U.S.
Treasury Security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of such Series 2008-A Note.

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Series 2008-A Note, the number of years (calculated to the nearest one-twelfth
year) obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (1) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (2) the number of
years (calculated to the nearest one-twelfth year) that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Series 2008-A Note, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of such Series 2008-A
Notes, then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date and required
to be paid on such Settlement Date pursuant to Section 8.2 or Section 12.1.

“Settlement Date” shall mean, with respect to the Called Principal of any
Series 2008-A Note, the date on which such Called Principal is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.

 

- 24 -



--------------------------------------------------------------------------------

SECTION 9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1 Compliance with Law. Without limiting Section 10.10, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2 Insurance. The Company will, and will cause each of its Restricted
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

Section 9.3 Maintenance of Properties. The Company will, and will cause each of
its Restricted Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Restricted Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

Section 9.4 Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, governmental charge, levy or claim if (a) the amount, applicability
or validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (b) the non-filing or nonpayment,
as the case may be, of all such taxes, assessments, governmental charges, levies
and claims in the aggregate would not reasonably be expected to have a Material
Adverse Effect.

 

- 25 -



--------------------------------------------------------------------------------

Section 9.5 Corporate Existence, Etc. Subject to Section 10.5, the Company will
at all times preserve and keep in full force and effect its corporate existence.
Subject to Sections 10.5 and 10.6, the Company will at all times preserve and
keep in full force and effect the corporate existence of each of its Restricted
Subsidiaries and all rights and franchises of the Company and its Restricted
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate, have
a Material Adverse Effect.

Section 9.6 Notes to Rank Pari Passu. The Notes and all other obligations under
this Agreement of the Company are and at all times shall remain direct and
unsecured obligations of the Company ranking pari passu as against the assets of
the Company with all other Notes from time to time issued and outstanding
hereunder without any preference among themselves and pari passu with all other
present and future unsecured Senior Debt (actual or contingent) of the Company.

Section 9.7 Books and Records. The Company will, and will cause each of its
Restricted Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Restricted Subsidiary, as the case may be.

Section 9.8 Designation of Subsidiaries. The Company may from time to time cause
any Subsidiary (other than a Subsidiary Guarantor, if any) to be designated as
an Unrestricted Subsidiary or any Unrestricted Subsidiary to be designated a
Restricted Subsidiary; provided, however, that at the time of such designation
and immediately after giving effect thereto, (a) no Default or Event of Default
shall have occurred and be continuing under the terms of this Agreement and
(b) the Company and its Subsidiaries or Restricted Subsidiaries, as the case may
be, would be in compliance with all of the covenants set forth in this Section 9
and Section 10 if tested on the date of such action and provided, further, that,
except as necessary for the Company to comply with Section 10.7, once a
Subsidiary has been designated an Unrestricted Subsidiary or a Restricted
Subsidiary pursuant to this Section 9.8, it shall not thereafter be redesignated
as an Unrestricted Subsidiary or a Restricted Subsidiary on more than one
occasion. Within 10 days following any designation described above, the Company
will deliver to each holder of Notes a notice of such designation accompanied by
a certificate signed by a Senior Financial Officer certifying compliance with
all requirements of this Section 9.8 and setting forth all information required
in order to establish such compliance.

Section 9.9 Subsidiary Guarantors.

(a) The Company will cause any Subsidiary which becomes a co-obligor or
guarantor in respect of Debt under the Bank Credit Agreement to deliver to each
holder of Notes (concurrently with it becoming a co-obligor or guarantor in
respect of such Debt) the following items:

(1) a Subsidiary Guaranty;

 

- 26 -



--------------------------------------------------------------------------------

(2) a certificate signed by an authorized Responsible Officer of the Company
making representations and warranties to the effect of those contained in
Sections 5.2, 5.4, 5.6 and 5.7, with respect to such Subsidiary and such
Subsidiary Guaranty, as applicable; and

(3) an opinion of counsel (who may be in-house counsel for the Company)
addressed to each holder of Notes which opinion shall be reasonably satisfactory
to the Required Holders, to the effect that the Subsidiary Guaranty entered into
by such Subsidiary has been duly authorized, executed and delivered and that
such Subsidiary Guaranty constitutes the legal, valid and binding contract and
agreement of such Subsidiary enforceable in accordance with its terms, except as
an enforcement of such terms may be limited by bankruptcy, insolvency,
fraudulent conveyance and similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles.

(b) The holders of Notes agree to discharge and release any Subsidiary Guarantor
from its Subsidiary Guaranty upon the written request of the Company, provided
that (1) such Subsidiary Guarantor shall have been released and discharged (or
will be released and discharged concurrently with the release of such Subsidiary
Guarantor under its Subsidiary Guaranty) as a co-obligor and guarantor under and
in respect of Debt under the Bank Credit Agreement and the Company so certifies
to the holders of Notes in a certificate of a Responsible Officer, (2) at the
time of such release and discharge, the Company shall have delivered a
certificate of a Responsible Officer to the holders of Notes stating that no
Default or Event of Default exists or will result from such release and
discharge and (3) if any fee or other form of consideration is given to any
party to the Bank Credit Agreement expressly for the purpose of its release of
such Subsidiary Guarantor, the holders of Notes shall receive equivalent
consideration.

Anything in this Section 9.8 to the contrary notwithstanding, a Foreign
Subsidiary that becomes a borrower under the Bank Credit Agreement shall not be
deemed to be a co-obligor or guarantor of Debt under the Bank Credit Agreement
for purposes of this Section 9.8 if such Subsidiary shall have no obligations
under the Bank Credit Agreement or any other agreement or instrument for the
repayment of any Debt outstanding thereunder (whether upon default by any party
to the Bank Credit Agreement or otherwise) other than (1) Debt directly borrowed
by such Subsidiary and (2) Debt of any other Foreign Subsidiary which shall also
satisfy the conditions of this sentence.

SECTION 10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1 Consolidated Total Debt to Consolidated Total Capitalization. If
and for so long as the Company has Debt Ratings from both Rating Agencies and
those Debt Ratings are Investment Grade, the Company will not, at any time,
permit Consolidated Total Debt to exceed

 

- 27 -



--------------------------------------------------------------------------------

45% of Consolidated Total Capitalization (the “Total Debt/Capitalization
Requirement”); provided that if and for so long as the Company does not have a
Debt Rating from either Rating Agency or the Debt Ratings of the Company by one
or both Rating Agencies are not Investment Grade, the Total Debt/Capitalization
Requirement shall be replaced, as of the last day of the fiscal quarter during
which such change in Debt Rating occurs, with the requirement that the Company
maintain a maximum Consolidated Leverage Ratio of 3.50 to 1.00.

Section 10.2 Priority Debt. The Company will not, at any time, permit the
aggregate amount of all Priority Debt to exceed an amount equal to 20% of
Consolidated Net Worth.

Section 10.3 Receivables Financing Transactions. The Company will not, at any
time, permit the aggregate amount of Debt of the Company and its Restricted
Subsidiaries in respect of receivables financing transactions to exceed
$165,000,000.

Section 10.4 Limitation on Liens. The Company will not, and will not permit any
Restricted Subsidiary to, directly or indirectly create, incur, assume or permit
to exist (upon the happening of a contingency or otherwise) any Lien on or with
respect to any property, asset or revenue (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any Restricted Subsidiary, whether now owned or held or hereafter
acquired, or assign or otherwise convey any right to receive any income (unless
it makes, or causes to be made, effective provision whereby the Notes will be
equally and ratably secured with any and all other obligations thereby secured,
such security to be pursuant to documentation reasonably satisfactory to the
Required Holders such Liens being herein referred to as (“Equal and Ratable
Liens”)), except:

(a) Liens for taxes, assessments or other governmental charges that are not yet
due and payable or the payment of which is not at the time required by
Section 9.4;

(b) Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens for sums which are not overdue for a
period of more than 30 days or which are being contested by the Company or a
Subsidiary on a timely basis in good faith and in appropriate proceedings and
for which the Company or such Subsidiary has established reserves in accordance
with GAAP on the books of the Company or such Subsidiary), Liens to secure the
performance of bids, tenders, leases or trade contracts or to secure statutory
obligations (including obligations under workers compensation, unemployment
insurance and other social security legislation), surety or appeal bonds and
other Liens incurred in the ordinary course of business, including deposits
securing reimbursement obligations under trade letters of credit, and not in
connection with the borrowing of money;

(c) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of the Company or any Restricted Subsidiary, and Liens incidental to minor
survey exceptions and the like, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;

 

- 28 -



--------------------------------------------------------------------------------

(d) any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;

(e) Liens securing Debt of a Restricted Subsidiary to the Company or to another
Restricted Subsidiary;

(f) Liens existing on the Closing Date and reflected in Schedule 10.4;

(g) Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of the Company or a Restricted
Subsidiary, including Liens existing on such property at the time of acquisition
or construction thereof or improvement thereon or Liens incurred within 365 days
of such acquisition or completion of such construction or improvement; provided
that (1) the Lien shall attach solely to the property acquired, purchased,
constructed or improved, (2) at the time of acquisition, construction or
improvement of such property (or, in the case of any Lien incurred within 365
days of such acquisition or completion of such construction or improvement, at
the time of the incurrence of the Debt secured by such Lien), the aggregate
amount remaining unpaid on all Debt secured by Liens on such property, whether
or not assumed by the Company or a Restricted Subsidiary, shall not exceed the
lesser of (i) the cost of such acquisition, construction or improvement or
(ii) the fair market value at the time such property is acquired or constructed
or improvement of such property is completed, as the case may be, (as determined
in good faith by one or more officers of the Company or such Restricted
Subsidiary to whom authority to enter into the transaction has been delegated by
the Board of Directors of the Company or such Restricted Subsidiary), (3) the
aggregate principal amount of all Debt secured by such Liens would be permitted
by the limitation set forth in Section 10.1 and (4) at the time of such
incurrence and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing;

(h) any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Restricted Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by the
Company or any Restricted Subsidiary at the time such property is so acquired
(whether or not the Debt secured thereby shall have been assumed); provided that
(1) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person becoming a Subsidiary or such acquisition
of property, (2) each such Lien shall extend solely to the item or items of
property so acquired and, if required by the terms of the instrument originally
creating such Lien, other property which is an improvement to or is acquired for
specific use in connection with such acquired property, (3) the aggregate
principal amount of all Debt secured by such Liens would be permitted by the
limitation set forth in Section 10.1 and (4) at the time of such incurrence and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing;

 

- 29 -



--------------------------------------------------------------------------------

(i) Liens on assets subject to any receivables facility permitted pursuant to
Section 10.3 securing obligations of the Company and its Restricted Subsidiaries
in respect of such receivables facility;

(j) any extensions, renewals or replacements of any Lien permitted by the
preceding paragraphs (f), (g) and (h) of this Section 10.4; provided that (1) no
additional property shall be encumbered by such Liens, (2) the unpaid principal
amount of the Debt or other obligations secured thereby shall not be increased
or the maturity thereof reduced and (3) at such time and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing; and

(k) other Liens not otherwise permitted by paragraphs (a) through (j),
inclusive, of this Section 10.4 securing Debt; provided that (1) the aggregate
principal amount of all Debt secured by such Liens shall be permitted by the
limitations set forth in Section 10.1 and Section 10.2, (2) at the time of such
incurrence and after giving effect thereto, no Default or Event of Default shall
have occurred or be continuing and (3) no such Liens incurred pursuant to this
paragraph (k) shall secure Debt outstanding under the Bank Credit Agreement.

Section 10.5 Merger and Consolidation. The Company will not, and will not permit
any Restricted Subsidiary to, consolidate with or merge with any other Person or
convey, transfer or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person; provided that:

(a) any Restricted Subsidiary (other than a Receivables Subsidiary) may
(1) consolidate with or merge with, or convey, transfer or lease all or
substantially all of its assets in a single transaction or series of
transactions to, (i) the Company or another Restricted Subsidiary so long as in
any merger or consolidation involving the Company, the Company shall be the
surviving or continuing corporation or (ii) any other Person so long as the
surviving or continuing entity is a Restricted Subsidiary or (2) convey,
transfer or lease all of its assets in compliance with the provisions of
Section 10.6; and

(b) the Company may consolidate or merge with, or convey, transfer or lease all
or substantially all of its assets in a single transaction or series of
transactions to, any Person so long as:

(1) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Company as an entirety, as the case may be (the
“Successor Entity”), shall be a solvent corporation or limited liability company
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia;

 

- 30 -



--------------------------------------------------------------------------------

(2) if the Successor Entity is not the Company, (i) such Successor Entity shall
have executed and delivered to each holder of Notes its assumption of the due
and punctual performance and observance of each covenant and condition of this
Agreement, each Supplement and the Notes (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders),
(ii) the Successor Entity shall have caused to be delivered to each holder of
Notes an opinion of independent counsel reasonably acceptable to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof, and (iii) each Subsidiary Guarantor, if any, shall have reaffirmed
in writing its obligations under its Subsidiary Guaranty; and

(3) immediately before and after giving effect to such transaction no Default or
Event of Default shall have occurred and be continuing.

For the avoidance of doubt, no Receivables Subsidiary may merge with, or Dispose
of any or all of its assets to, any other Person, other than (i) Dispositions
permitted under Section 10.6(3) or (ii) in connection with the termination of
any receivables facility when no Event of Default has occurred and is
continuing.

Section 10.6 Sales of Assets. The Company will not, and will not permit any
Restricted Subsidiary to, Dispose of any substantial part (as defined below) of
the assets (including capital stock or similar Equity Interests of Subsidiaries)
of the Company and its Restricted Subsidiaries; provided, however, that the
Company or any Restricted Subsidiary may Dispose of assets constituting a
substantial part of the assets of the Company and its Restricted Subsidiaries if
such assets are sold for fair market value and, at such time and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and an amount equal to the net proceeds received from such
Disposition (but only with respect to that portion of such assets that exceeds
the definition of “substantial part” set forth below) shall be used within 365
days of such Disposition, in any combination:

(a) to acquire productive assets used or useful in carrying on the business of
the Company and its Restricted Subsidiaries for a purchase price no greater than
the fair market value of the assets so acquired; and/or

(b) to prepay or retire Senior Debt of the Company and/or a Restricted
Subsidiary, provided that in the course of making such application the Company
shall offer to prepay each outstanding Note in accordance with Section 8.6 in a
principal amount which equals the Ratable Portion for such Note and such offer,
whether or not accepted, shall be deemed to satisfy the requirement of this
clause (b) and if not accepted, shall permit the Company to retain and use such
proceeds free of the requirements of this Section 10.6.

As used in this Section 10.6, a Disposition of assets shall be deemed to be a
“substantial part” of the assets of the Company and its Restricted Subsidiaries
if the book value of such assets, when added to the book value of all other
assets Disposed of by the Company and its

 

- 31 -



--------------------------------------------------------------------------------

Restricted Subsidiaries during the period of 12 consecutive months ending on the
date of such Disposition, exceeds 10% of the book value of Consolidated Total
Assets; provided that there shall be excluded from any determination of a
“substantial part” (1) any Disposition of assets in the ordinary course of
business of the Company and its Restricted Subsidiaries, (2) any Disposition of
assets from the Company to a Restricted Subsidiary or from any Restricted
Subsidiary to the Company or another Restricted Subsidiary, (3) the Disposition
of accounts receivable pursuant to the Receivables Facility and any other
receivables facility permitted by Section 10.3, (4) any sale of property
acquired or constructed by the Company or any Restricted Subsidiary after the
Closing Date to any Person within 365 days following the acquisition or
completion of construction of such property by the Company or such Restricted
Subsidiary if the Company or such Restricted Subsidiary shall concurrently with
such sale, lease such property, as lessee, and (5) any Disposition made in
compliance with the provisions of Section 10.5(b).

Section 10.7 Limitation on Unrestricted Subsidiaries. The Company will not, at
any time, permit (a) the total assets of all Unrestricted Subsidiaries to
constitute more than 20% of the consolidated total assets of the Company and its
Subsidiaries as reflected on the most recent balance sheet theretofore delivered
to the holders of Notes pursuant to this Agreement or (b) the gross revenues of
all Unrestricted Subsidiaries for the period of the four consecutive fiscal
quarters of the Company most recently completed to account for more than 20% of
the consolidated gross revenues of the Company and its Subsidiaries for such
period determined in each case in accordance with GAAP. For purposes of the
calculations to be made pursuant to this Section 10.7, (1) any Subsidiary having
negative total assets on any date shall be deemed to have total assets of $0 on
such date and (2) any Subsidiary having negative gross revenues for any relevant
period shall be deemed to have gross revenues of $0 for such period.

Section 10.8 Transactions with Affiliates. The Company will not, and will not
permit any Restricted Subsidiary to, enter into directly or indirectly any
transaction or group of related transactions (including, without limitation, the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Company or a Restricted
Subsidiary), except pursuant to the reasonable requirements of the Company’s or
such Restricted Subsidiary’s business and upon fair and reasonable terms that
are not materially less favorable to the Company or such Restricted Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.

Section 10.9 Line of Business. The Company will not, and will not permit any
Restricted Subsidiary to, engage in any business if, as a result, the general
nature of the business in which the Company and its Restricted Subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Company and its Restricted
Subsidiaries, taken as a whole, are engaged on the Closing Date.

Section 10.10 Terrorism Sanctions Regulations. The Company will not, and will
not permit any Subsidiary to, (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (b) knowingly
engage in any dealings or transactions with any such Person.

 

- 32 -



--------------------------------------------------------------------------------

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) (1) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10 or any covenant in a Supplement which
specifically provides that it shall have the benefit of this paragraph (c) or
(2) any Subsidiary Guarantor defaults in the performance of or compliance with
any term of its Subsidiary Guaranty beyond any period of grace or cure period
provided with respect thereto; or

(d) the Company defaults in the performance of or compliance with any term
contained herein or in any Supplement (other than those referred to in
paragraphs (a), (b) and (c) of this Section 11) and such default is not remedied
within 30 days after the earlier of (1) a Responsible Officer obtaining actual
knowledge of such default and (2) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (d) of
Section 11); or

(e) any Subsidiary Guaranty ceases to be a legally valid, binding and
enforceable obligation or contract of a Subsidiary Guarantor (other than a
Subsidiary Guarantor released in accordance with the terms of Section 9.9(b)),
or any Subsidiary Guarantor or any of its Affiliates, challenges the validity,
binding nature or enforceability of its Subsidiary Guaranty; or

(f) any representation or warranty made in writing by or on behalf of the
Company or any Subsidiary Guarantor or by any officer of the Company or any
Subsidiary Guarantor in this Agreement, any Supplement under which Additional
Notes are then outstanding, any Subsidiary Guaranty or in any writing furnished
in connection with the transactions contemplated hereby or thereby proves to
have been false or incorrect in any material respect on the date as of which
made; or

(g) (1) the Company or any Material Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest (in the payment amount of at least $100,000) on
any Debt other than the Notes that is outstanding in an aggregate principal
amount of at least $20,000,000 beyond any period of grace provided with respect
thereto, (2) the Company or any Material Subsidiary is in default in the
performance of or compliance with any term of

 

- 33 -



--------------------------------------------------------------------------------

any instrument, mortgage, indenture or other agreement relating to any Debt
other than the Notes in an aggregate principal amount of at least $20,000,000 or
any other condition exists, and as a consequence of such default or condition
such Debt has become, or has been declared (or one or more Persons are entitled
to declare such Debt to be), due and payable before its stated maturity or
before its regularly scheduled dates of payment or (3) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Debt to convert such Debt into Equity
Interests), (i) the Company or any Material Subsidiary has become obligated to
purchase or repay Debt other than the Notes before its regular maturity or
before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $20,000,000 or (ii) one or more Persons have the
right to require the Company or any Material Subsidiary so to purchase or repay
such Debt; provided, that a termination event (or other similar event) under the
Receivables Facility resulting solely from a decline in the ratings of the
Company or its Subsidiaries shall not constitute an Event of Default under this
paragraph (g) and provided further that if any event described in this paragraph
(g) that constitutes an Event of Default with respect to any Material Subsidiary
shall occur with respect to Restricted Subsidiaries constituting Aggregate
Material Subsidiaries, it shall also constitute an Event of Default under this
paragraph (g); or

(h) the Company or any Material Subsidiary (1) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (2) files,
or consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (3) makes an assignment for
the benefit of its creditors, (4) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (5) is adjudicated as
insolvent or to be liquidated or (6) takes corporate action for the purpose of
any of the foregoing; provided, that if any event described in this paragraph
(h) that constitutes an Event of Default with respect to any Material Subsidiary
shall occur with respect to Restricted Subsidiaries constituting Aggregate
Material Subsidiaries, it shall also constitute an Event of Default under this
paragraph (h); or

(i) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Material Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any Material Subsidiary, or any such
petition shall be filed against the Company or any Material Subsidiary and such
petition shall not be dismissed or stayed within 60 days or is not dismissed
within 60 days after the expiration of such stay; provided, that if any event
described in this paragraph (i) that constitutes an Event of Default with
respect to any Material Subsidiary shall occur with respect to Restricted
Subsidiaries constituting Aggregate Material Subsidiaries, it shall also
constitute an Event of Default under this paragraph (i); or

 

- 34 -



--------------------------------------------------------------------------------

(j) a final judgment or judgments at any one time outstanding for the payment of
money aggregating in excess of $20,000,000 are rendered against one or more of
the Company or its Restricted Subsidiaries and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or

(k) if (1) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards is
sought or granted under Section 412 of the Code, (2) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under Section 4042 of
ERISA to terminate or appoint a trustee to administer any Plan or the PBGC shall
have notified the Company or any ERISA Affiliate that a Plan may become a
subject of any such proceedings, (3) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of Section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed $20,000,000
(4) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(5) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan or
(6) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any Subsidiary thereunder; and
any such event or events described in clauses (1) through (6) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect.

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1 Acceleration.

(a) If an Event of Default with respect to the Company described in paragraph
(h) or (i) of Section 11 (other than an Event of Default described in clause
(1) of paragraph (h) or described in clause (6) of paragraph (h) by virtue of
the fact that such clause encompasses clause (1) of paragraph (h)) has occurred,
all the Notes of every Series then outstanding shall automatically become
immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Company,
declare all the Notes then outstanding to be immediately due and payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing with respect to any Notes, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Company, declare all the
Notes held by such holder or holders to be immediately due and payable.

 

- 35 -



--------------------------------------------------------------------------------

Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (1) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (2) the applicable Make-Whole Amount, if any, determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein (or in any Supplement) specifically provided for), and that
the provision for payment of a Make-Whole Amount, if any, by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

Section 12.2 Other Remedies. If any Default or Event of Default has occurred and
is continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted thereby or by law or
otherwise.

Section 12.3 Rescission. At any time after any Notes have been declared due and
payable pursuant to clause (b) or (c) of Section 12.1, the Required Holders, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and applicable Make-Whole Amount, if any, on any Notes that are
due and payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and applicable Make-Whole Amount, if any, and
(to the extent permitted by applicable law) any overdue interest in respect of
the Notes, at the Default Rate, (b) neither the Company nor any other Person
shall have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17 and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4 No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Supplement or by any Note upon any holder thereof shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise. Without
limiting the

 

- 36 -



--------------------------------------------------------------------------------

obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1 Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2 Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(4)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series
(and of the same tranche if such Series has separate tranches) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of the Note of
such Series and tranche, if applicable, originally issued hereunder or pursuant
to any Supplement. Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on the surrendered Note or dated the
date of the surrendered Note if no interest shall have been paid thereon. The
Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes of any Series or tranche, if applicable, one Note of such
Series or tranche, if applicable, may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.3, provided, that such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under Section 406(a) of
ERISA.

Section 13.3 Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(4)) of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

 

- 37 -



--------------------------------------------------------------------------------

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser, an Additional Purchaser, another holder of a Note
with a minimum net worth of at least $75,000,000 or a Qualified Institutional
Buyer, such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver not more than 10
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series (and of the same tranche if such Series has separate
tranches), dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1 Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of America,
N.A. in such jurisdiction. The Company may at any time, by notice to each holder
of a Note, change the place of payment of the Notes so long as such place of
payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction.

Section 14.2 Home Office Payment. So long as any Purchaser or Additional
Purchaser or such Person’s nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose for such Purchaser on Schedule A hereto or, in the
case of any Additional Purchaser, Schedule A attached to the applicable
Supplement, or by such other method or at such other address as such Purchaser
or Additional Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser or Additional Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1. Prior
to any sale or other disposition of any Note held by any Purchaser or Additional
Purchaser or such Person’s nominee, such Person will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by any Purchaser under this
Agreement or any Additional Purchaser under a Supplement and that has made the
same agreement relating to such Note as such Purchaser or Additional Purchaser
has made in this Section 14.2.

 

- 38 -



--------------------------------------------------------------------------------

SECTION 15. EXPENSES, ETC.

Section 15.1 Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel for the Purchasers or any
Additional Purchasers and, if reasonably required by the Required Holders, local
or other counsel) incurred by each Purchaser, each Additional Purchaser and each
other holder of a Note in connection with such transactions and in connection
with any amendments, waivers or consents under or in respect of this Agreement,
any Supplement or the Notes (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement, any Supplement or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, any Supplement or the Notes, or
by reason of being a holder of any Note and (b) the costs and expenses,
including financial advisors’ fees, incurred in connection with the insolvency
or bankruptcy of the Company or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes. The Company will pay, and will save each Purchaser, each Additional
Purchaser and each other holder of a Note harmless from, all claims in respect
of any fees, costs or expenses if any, of brokers and finders (other than those,
if any, retained by a Purchaser, an Additional Purchaser or another holder in
connection with its purchase of its Notes). Notwithstanding the foregoing, on
the Closing Date, the Company will be required only to pay the attorneys’ fees
of a single special counsel acting for all of the Purchasers.

Section 15.2 Survival. The obligations of the Company under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Supplement or the Notes and the
termination of this Agreement or any Supplement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein or in any Supplement shall
survive the execution and delivery of this Agreement, such Supplement and the
Notes, the purchase or transfer by any Purchaser or any Additional Purchaser of
any Note or portion thereof or interest therein and the payment of any Note and
may be relied upon by any subsequent holder of any Note, regardless of any
investigation made at any time by or on behalf of any Purchaser, any Additional
Purchaser or any other holder of any Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement or any Supplement shall be deemed representations and
warranties of the Company under this Agreement; provided, that the
representations and warranties contained in any Supplement shall be made for the
benefit of all holders of Notes so long as any Additional Notes issued pursuant
to such Supplement remain outstanding. Subject to the preceding sentence, this
Agreement (including every Supplement) and the Notes embody the entire agreement
and understanding between the Purchasers, the Additional Purchasers and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

 

- 39 -



--------------------------------------------------------------------------------

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1 Requirements.

(a) This Agreement, any Supplement and the Notes may be amended, and the
observance of any term hereof, of any Supplement or of the Notes may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Company and the Required Holders, except that (1) no amendment or
waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6, or 21 or the
corresponding provision of any Supplement, or any defined term (as it is used in
any such Section or such corresponding provision of any Supplement), will be
effective as to any holder of Notes unless consented to by such holder of Notes
in writing and (2) no such amendment or waiver may, without the written consent
of all of the holders of Notes at the time outstanding affected thereby,
(i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest (if such change results in a decrease in the interest rate) or of the
applicable Make-Whole Amount on, the Notes, (ii) change the percentage of the
principal amount of the Notes the holders of which are required to consent to
any such amendment or waiver or (iii) amend any of Sections 8, 11(a), 11(b), 12,
17 or 20.

(b) Supplements. Notwithstanding anything to the contrary contained herein, the
Company may enter into any Supplement providing for the issuance of one or more
Series of Additional Notes consistent with Section 2.2 hereof without obtaining
the consent of any holder of any other Series of Notes.

Section 17.2 Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, of any Supplement, of any Subsidiary Guaranty or of the Notes. The
Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 17 to each
holder of outstanding Notes promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.

(b) Payment. The Company will not, directly or indirectly, pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any

 

- 40 -



--------------------------------------------------------------------------------

waiver or amendment of any of the terms and provisions hereof, of any
Supplement, of any Subsidiary Guaranty or of any Note unless such remuneration
is concurrently paid, or security is concurrently granted or other credit
support is concurrently provided, on the same terms, ratably to each holder of
Notes then outstanding even if such holder did not consent to such waiver or
amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company or any Affiliate and has provided or has agreed to
provide such written consent as a condition to such transfer shall be void and
of no force or effect except solely as to such holder, and any amendments
effected or waivers granted or to be effected or granted that would not have
been or would not be so effected or granted but for such consent (and the
consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.

Section 17.3 Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder,
under any Subsidiary Guaranty or under any Note shall operate as a waiver of any
rights of any holder of such Note. As used herein, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

Section 17.4 Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, any Subsidiary Guaranty or the
Notes, or have directed the taking of any action provided herein, in any
Subsidiary Guaranty or in the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid) or
(b) by a recognized overnight delivery service (charges prepaid). Any such
notice must be sent:

(1) if to any Purchaser or its nominee, to such Purchaser or its nominee at the
address specified for such communications in Schedule A to this Agreement, or at
such other address as such Purchaser or nominee shall have specified to the
Company in writing pursuant to this Section 18;

 

- 41 -



--------------------------------------------------------------------------------

(2) if to any Additional Purchaser or its nominee, to such Additional Purchaser
or its nominee at the address specified for such communications in Schedule A to
the applicable Supplement, or at such other address as such Additional Purchaser
or its nominee shall have specified to the Company in writing;

(3) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing pursuant to this
Section 18; or

(4) if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of General Counsel or at such other address as the
Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating hereto, including, without limitation,
(a) all Supplements, (b) consents, waivers and modifications that may hereafter
be executed, (c) documents received by any Purchaser on the Closing Date or by
any Additional Purchaser on the date of purchase of its Additional Notes (except
the Notes themselves) and (d) financial statements, certificates and other
information previously or hereafter furnished to any holder of Notes, may be
reproduced by such holder by any photographic, photostatic, electronic, digital,
or other similar process and such holder may destroy any original document so
reproduced. The Company agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
holder in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence. This Section 19 shall not prohibit the Company or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” shall mean
information delivered to any Purchaser or any Additional Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, provided that such term
does not include information that (a) was publicly known or otherwise known to
such Purchaser or such Additional Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or such Additional Purchaser or any Person acting on such
Purchaser’s or such Additional Purchaser’s behalf, (c) otherwise becomes known
to such Purchaser or such

 

- 42 -



--------------------------------------------------------------------------------

Additional Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
or such Additional Purchaser under Section 7.1 that are otherwise publicly
available. Each Purchaser and each Additional Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser or such Additional Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser or such
Additional Purchaser, provided that such Purchaser or such Additional Purchaser
may deliver or disclose Confidential Information to (1) such Purchaser’s or such
Additional Purchaser’s directors, trustees, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by such Purchaser’s or such
Additional Purchaser’s Notes), (2) such Purchaser’s or such Additional
Purchaser’s financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (3) any other holder of any Note, (4) any
Institutional Investor to which such Purchaser or such Additional Purchaser
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(5) any federal or state regulatory authority having jurisdiction over such
Purchaser or such Additional Purchaser, (6) the NAIC or the SVO or, in each
case, any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s or such Additional
Purchaser’s investment portfolio or (7) any other Person to which such delivery
or disclosure may be necessary or appropriate (i) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser or such Additional
Purchaser, (ii) in response to any subpoena or other legal process (provided
that, subject to clause (iv) below, if not prohibited by applicable law, such
Purchaser or Additional Purchaser shall use commercially reasonable efforts to
give notice to the Company thereof reasonably, in light of the circumstances,
prior to such disclosure), (iii) in connection with any litigation to which such
Purchaser or such Additional Purchaser is a party (provided that, subject to
clause (iv) below, if not prohibited by applicable law, such Purchaser or
Additional Purchaser shall use commercially reasonable efforts to give notice to
the Company thereof reasonably, in light of the circumstances, prior to such
disclosure) or (iv) if an Event of Default has occurred and is continuing, to
the extent such Purchaser or such Additional Purchaser may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under such Purchaser’s or such
Additional Purchaser’s Notes, any Subsidiary Guaranty and this Agreement
(including any Supplement). Each holder of a Note, by its acceptance of a Note,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this Section 20 as though it were a party to this Agreement. On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or any Supplement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser and each Additional Purchaser shall have the right to substitute
any one of its Affiliates as the purchaser of the Notes that it has agreed to
purchase hereunder or under a

 

- 43 -



--------------------------------------------------------------------------------

Supplement, by written notice to the Company, which notice shall be signed by
both such Purchaser or such Additional Purchaser and such Affiliate, shall
contain such Affiliate’s agreement to be bound by this Agreement or such
Supplement, as the case may be, and shall contain a confirmation by such
Affiliate of the accuracy with respect to it of the representations set forth in
Section 6. Upon receipt of such notice, any reference to such Purchaser or such
Additional Purchaser in this Agreement (other than in this Section 21) or such
Supplement, shall be deemed to refer to such Affiliate in lieu of such original
Purchaser or such original Additional Purchaser. In the event that such
Affiliate is so substituted as a Purchaser or an Additional Purchaser hereunder
or under a Supplement and such Affiliate thereafter transfers to such original
Purchaser or such original Additional Purchaser all of the Notes then held by
such Affiliate, upon receipt by the Company of notice of such transfer, any
reference to such Affiliate as a “Purchaser” or an “Additional Purchaser” in
this Agreement (other than in this Section 21) or such Supplement, shall no
longer be deemed to refer to such Affiliate, but shall refer to such original
Purchaser or such original Additional Purchaser, and such original Purchaser or
such original Additional Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement or such Supplement, as the
case may be.

SECTION 22. MISCELLANEOUS.

Section 22.1 Successors and Assigns. All covenants and other agreements
contained in this Agreement (including all covenants and other agreements
contained in any Supplement) by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2 Payments Due on Non-Business Days. Anything in this Agreement, any
Supplement or the Notes to the contrary notwithstanding (but without limiting
the requirement in Section 8.4 that the notice of any optional prepayment
specify a Business Day as the date fixed for such prepayment), any payment of
principal of or Make-Whole Amount, if any, or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

Section 22.3 Accounting Terms.

(a) All accounting terms used herein or in any Supplement which are not
expressly defined in this Agreement or in such Supplement have the meanings
respectively given to them in accordance with GAAP. Except as otherwise
specifically provided herein or in any Supplement, (1) all computations made
pursuant to this Agreement or in such Supplement shall be made in accordance
with GAAP and (2) all financial statements shall be prepared in accordance with
GAAP.

 

- 44 -



--------------------------------------------------------------------------------

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth herein or in any Supplement, and either
the Company or the Required Holders shall so request, holders of Notes and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Holders); provided that, until so amended, (1) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (2) the Company shall provide to the holders of Notes
financial statements and other documents required under this Agreement or any
Supplement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

(c) Any financial ratios required to be maintained by the Company pursuant to
this Agreement or any Supplement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

Section 22.4 Severability. Any provision of this Agreement or any Supplement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or of such
Supplement, and any such prohibition or unenforceability in any jurisdiction
shall (to the full extent permitted by law) not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 22.5 Construction. Each covenant contained herein or in any Supplement
shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained herein or therein, so that
compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein or in any Supplement refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement or any Supplement shall be deemed to be a part hereof or of such
Supplement.

Section 22.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.7 Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

 

- 45 -



--------------------------------------------------------------------------------

Section 22.8 Jurisdiction and Process; Waiver of Jury Trial.

(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement, any Supplement or the Notes. To the fullest extent permitted by
applicable law, the Company irrevocably waives and agrees not to assert, by way
of motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18(4) or at such other
address of which such holder shall then have been notified pursuant to said
Section. The Company agrees that such service upon receipt (1) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (2) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, ANY SUPPLEMENT, THE NOTES OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

*    *    *    *    *

 

- 46 -



--------------------------------------------------------------------------------

The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth.

 

Very truly yours, PERKINELMER, INC. By  

/s/ Steven J. Delahunt

Name:   Steven J. Delahunt Title:   Vice President and Treasurer

 

- 47 -



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

By:  

/s/ Richard A. Strait

Name:   Richard A. Strait Title:   Its Authorized Representative

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

NEW YORK LIFE INSURANCE COMPANY

By  

/s/ Trinh Nguyen

Name:   Trinh Nguyen Title:   Corporate Vice President

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

  By:   New York Life Investment Management LLC, its Investment Manager By  

/s/ Trinh Nguyen

Name:   Trinh Nguyen Title:   Director

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3)

  By:   New York Life Investment Management LLC, its Investment Manager By  

/s/ Trinh Nguyen

Name:   Trinh Nguyen Title:   Director

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)

  By:   New York Life Investment Management LLC, its Investment Manager By  

/s/ Trinh Nguyen

Name:   Trinh Nguyen Title:   Director

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

  By:   New York Life Investment Management LLC, its Investment Manager By  

/s/ Trinh Nguyen

Name:   Trinh Nguyen Title:   Director

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

AVIVA LIFE AND ANNUITY COMPANY AMERICAN INVESTORS LIFE INSURANCE COMPANY

  By:   Aviva Capital Management, Inc., its authorized attorney in-fact By:  

/s/ Roger D. Fors

Name:   Roger D. Fors Title:   VP-Private Placements

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

  By:   Delaware Investment Advisers, a Series of Delaware Management Business
Trust, Attorney-in-Fact By:  

/s/ Edward J. Brennan

Name:   Edward J. Brennan Title:   Vice President

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

  By:   Hartford Investment Management Company, Its Agent and Attorney-in-Fact
By  

/s/ Matthew J. Poznar

Name:   Matthew J. Poznar Title:   Senior Vice President

PHYSICIANS LIFE INSURANCE COMPANY

  By:   Hartford Investment Management Company, Its Investment Manager By  

/s/ Matthew J. Poznar

Name:   Matthew J. Poznar Title:   Senior Vice President

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

  By:   Allianz of America, Inc. By:  

/s/ Gary Brown

Name:   Gary Brown Title:   Assistant Treasurer

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

  By:   Babson Capital Management LLC
As Investment Adviser By  

/s/ Elisabeth A. Perenick

Name:   Elisabeth A. Perenick Title:   Managing Director

C.M. LIFE INSURANCE COMPANY

  By:   Babson Capital Management LLC
As Investment Sub-Adviser By  

/s/ Elisabeth A. Perenick

Name:   Elisabeth A. Perenick Title:   Managing Director

HAKONE FUND II LLC

  By:   Babson Capital Management, LLC
As Investment Manager By  

/s/ Elisabeth A. Perenick

Name:   Elisabeth A. Perenick Title:   Managing Director

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

By:  

/s/ Eve Hampton

Name:   Eve Hampton Title:   Vice President
Investments By:  

/s/ Tad Anderson

Name:   Tad Anderson Title:   Assistant Vice President
Investments

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

KNIGHTS OF COLUMBUS

By:  

/s/ Donald R. Kehoe

Name:   Donald R. Kehoe Title:   Supreme Secretary

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

Accepted as of the date first written above.

 

THE OHIO NATIONAL LIFE INSURANCE COMPANY

By:  

/s/ Jed R. Martin

Name:   Jed R. Martin Title:   Vice President
Private Placements

OHIO NATIONAL LIFE ASSURANCE CORPORATION

By:  

/s/ Jed R. Martin

Name:   Jed R. Martin Title:   Vice President
Private Placements

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Additional Notes” is defined in Section 2.2(b).

“Additional Purchasers” shall mean purchasers of Additional Notes.

“Affiliate” shall mean, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person and, with respect to the Company, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or Equity Interests of the Company or any Subsidiary or any
corporation of which the Company and its Subsidiaries beneficially own or hold,
in the aggregate, directly or indirectly, 10% or more of any class of voting or
Equity Interests. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.

“Aggregate Material Subsidiaries” shall mean, as of any date of determination,
Immaterial Subsidiaries that, in the aggregate for all such Immaterial
Subsidiaries, had (a) total assets, determined in accordance with GAAP, as of
the last day of the fiscal quarter most recently ended prior to the date of such
determination, exceeding $30,000,000 or (b) gross revenues, determined in
accordance with GAAP, for the period of four consecutive fiscal quarters most
recently ended prior to the date of such determination, exceeding $30,000,000.
For purposes of the calculations to be made pursuant to the preceding sentence,
(1) any Immaterial Subsidiary having negative total assets on any date shall be
deemed to have total assets of $0 on such date and (2) any Immaterial Subsidiary
having negative gross revenues for any relevant period shall be deemed to have
gross revenues of $0 for such period.

“Agreement” is defined in the first paragraph of this Agreement.

“Anti-Terrorism Order” shall mean Executive Order No. 13,224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as
amended.

“Attributable Indebtedness” shall mean, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

 

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Bank Credit Agreement” shall mean the Amended Credit Agreement dated as of
August 13, 2007 among the Company, Wallac Oy and certain other Subsidiaries, as
Borrowers, the Company, as Guarantor, Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, and the other lenders party thereto,
Citigroup Global Markets Inc. and HSBC Bank USA, National Association, as
Co-Syndication Agents, ABN AMRO Bank N.V. and Deutsche Bank Securities Inc., as
Co-Documentation Agents, Banc of America Securities LLC and Citigroup Global
Markets Inc., as Joint Lead Arrangers and Joint Book Managers, as amended,
restated, joined, supplemented or otherwise modified from time to time, and any
renewals or extensions thereof or any replacement thereof, from time to time,
which constitutes the sole primary bank credit facility of the Company and its
Restricted Subsidiaries.

“Business Day” shall mean (a) for purposes of Section 8.8 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York, New
York are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in Boston, Massachusetts or New York, New York are
required or authorized to be closed.

“Capitalized Leases” shall mean all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.

“Change in Control” is defined in Section 8.7(h).

“Change in Control Proposed Prepayment Date” is defined in Section 8.7(c).

“Closing Date” is defined in Section 3.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement and includes any
Successor Corporation.

“Confidential Information” is defined in Section 20.

“Consolidated EBITDA” shall mean, for any period, with respect to the Company
and its Restricted Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income for such period plus (a) the following without
duplication and to the extent deducted in calculating such Consolidated Net
Income: (1) total federal, state, foreign or other income or franchise taxes for
such period, (2) Consolidated Interest Expense, (3) depreciation and
amortization expense, (4) non-cash stock-based compensation expense, (5) any
extraordinary, unusual or non-recurring expenses, losses and charges, including
(i) any restructuring charges or restructuring reversals, (ii) any loss from
Dispositions or the sales of assets outside the ordinary course of business,
(iii) acquisition-related costs, including charges for the sale of inventories
revalued at the date of acquisition and in-process research and development
acquired, and the amortization of acquisition related intangible assets and
(iv) amortization or write-off of debt discount and debt issuance costs and
commissions, discounts, debt refinancing costs and commissions and other fees
and charges associated with Debt, and (6) all other non-cash charges and
expenses and

 

B-2



--------------------------------------------------------------------------------

minus (b) the following to the extent included in calculating such Consolidated
Net Income: (1) interest income, (2) any extraordinary, unusual or non-recurring
income or gains (including any gain from Dispositions or the sales of assets
outside of the ordinary course of business), (3) income tax credits (to the
extent not netted from income tax expense) and (4) all other non-cash income and
gains.

“Consolidated Interest Expense” shall mean, with respect to the Company and its
Restricted Subsidiaries for any period, the total accrued interest expense
whether or not paid in cash (including that attributable to Capitalized Leases)
of the Company and such Restricted Subsidiaries for such period with respect to
all outstanding Debt of the Company and such Restricted Subsidiaries (but
excluding, for the avoidance of doubt, premium in connection with the
repurchase, redemption or prepayment of any Debt).

“Consolidated Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently completed; provided that
for purposes of calculating Consolidated EBITDA for any period, and, without
duplication to the extent included or excluded in the calculation of
Consolidated EBITDA, (1) the Consolidated EBITDA of any Person acquired by the
Company or a Restricted Subsidiary during such period shall be included on a pro
forma basis for such four fiscal quarter period (assuming the consummation of
such acquisition and the incurrence or assumption of any Debt in connection
therewith occurred on the first day of such four fiscal quarter period) if
(solely in the case of any Person acquired by the Company for an aggregate
consideration in excess of $50,000,000) the consolidated balance sheet of such
acquired Person and its consolidated Subsidiaries as at the end of the four
fiscal quarter period preceding the acquisition of such Person and the related
consolidated statements of income and stockholders’ equity and of cash flows for
the four fiscal quarter period in respect of which Consolidated EBITDA is to be
calculated have been previously provided to the holders of Notes and (2) the
Consolidated EBITDA of any Person Disposed of by the Company or a Restricted
Subsidiary during such period shall be excluded for such period (assuming the
consummation of such Disposition and the repayment of any Debt in connection
therewith occurred on the first day of such period).

“Consolidated Net Income” shall mean, with respect to the Company and its
Restricted Subsidiaries for any period, the consolidated net income (or loss) of
the Company and such Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that, in calculating
Consolidated Net Income for any period, there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with the Company or any of its
Restricted Subsidiaries, (b) the income (or deficit) of any Person (other than a
Restricted Subsidiary) in which the Company or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Restricted Subsidiary in the
form of dividends or similar distributions and (c) the undistributed earnings of
any Restricted Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary is not at the
time permitted by the terms of any provision of any security issued by such
Restricted Subsidiary or of any agreement, instrument or other undertaking to
which such Restricted Subsidiary is a party or by which it or any of its
property is

 

B-3



--------------------------------------------------------------------------------

bound (other than under this Agreement) or requirement of any law, rule,
regulation or order applicable to such Restricted Subsidiary (it being
understood that any restrictions of an administrative nature imposed by the
requirements of any law, rule, regulation or order and differences between GAAP
and local statutory accounting procedure shall not constitute prohibitions of
the type described in this clause (c)).

“Consolidated Net Worth” shall mean, as of any date of determination, for the
Company and its Restricted Subsidiaries on a consolidated basis, shareholders’
equity of the Company and its Restricted Subsidiaries on that date determined in
accordance with GAAP.

“Consolidated Total Assets” shall mean, at any time, an amount equal to the
total assets of the Company and its Restricted Subsidiaries as reflected on the
most recent balance sheet theretofore delivered to the holders of Notes pursuant
to this Agreement.

“Consolidated Total Capitalization” shall mean, as of any date of determination,
the sum of (a) Consolidated Total Debt at such date, plus (b) the consolidated
shareholder’s equity for the Company and its Restricted Subsidiaries as
reflected on the most recent balance sheet for the Company and its Subsidiaries
theretofore delivered to the holders of Notes pursuant to this Agreement, plus
(c) any non-cash charges or expenses associated with the write-down of goodwill
and/or other intangible assets of the Company and its Restricted Subsidiaries in
an aggregate amount not to exceed $100,000,000 incurred or booked from and after
the date of this Agreement.

“Consolidated Total Debt” shall mean, as of any date of determination, the
aggregate principal amount of all Debt of the Company and its Restricted
Subsidiaries at such date (including, without limitation, all Debt under
Capitalized Leases and Synthetic Lease Obligations to be entered into by the
Company and it Restricted Subsidiaries from time to time, the Receivables
Facility and any other receivables financing), determined on a consolidated
basis in accordance with GAAP.

“Continuing Directors” is defined in Section 8.7(i).

“Control Event” is defined in Section 8.7(j).

“Debt” shall mean, with respect to any Person, without duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatory redeemable Preferred Stock (other than Preferred Stock that is
mandatorily redeemable no earlier than 91 days or more after latest maturity
date of the Notes of all Series);

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable and other accrued liabilities arising in the
ordinary course of business but including, without limitation, all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property);

 

B-4



--------------------------------------------------------------------------------

(c) Capitalized Leases and Synthetic Lease Obligations and all obligations under
the Receivables Facility and any other receivables facility;

(d) liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and

(e) Guarantees by such Person with respect to liabilities of a type described in
any of clauses (a) through (d) hereof.

The amount of any Capital Lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.

“Debt Rating” shall mean, as of any date of determination, the rating as
determined by a Rating Agency (collectively, the “Debt Ratings”) of the
Company’s non-credit-enhanced, senior unsecured long-term debt.

“Default” shall mean an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” shall mean (a) with respect to the Series 2008-A Notes, that rate
of interest that is the greater of (1) 2.00% per annum above the rate of
interest stated in clause (a) of the first paragraph of the Series 2008-A Notes
and (2) 2.00% per annum above the rate of interest publicly announced by Bank of
America, N.A. in New York, New York as its “reference” rate, and (b) with
respect to the Notes of any Series of Additional Notes, as set forth in the
Supplement pursuant to which such Series of Additional Notes was issued.

“Disclosure Documents” is defined in Section 5.3.

“Disposition” or “Dispose” shall mean the sale, transfer, lease or other
disposition (including any sale and leaseback transaction) of any property by
the Company or any Restricted Subsidiary, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith, and including any sale
of Equity Interests in a Subsidiary or any issuance of Equity Interests by a
Subsidiary of the Company to a Person other than the Company or another
Subsidiary of the Company.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” shall mean any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Equal and Ratable Liens” is defined in Section 10.4.

 

B-5



--------------------------------------------------------------------------------

“Equity Interests” shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is treated as a single employer together with the Company under Section 414
of the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.

“Governmental Authority” shall mean

(a) the government of

(1) the United States of America or any state or other political subdivision
thereof, or

(2) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which has jurisdiction over any properties of
the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” shall mean, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including, without limitation, obligations incurred
through an agreement, contingent or otherwise, by such Person:

(a) to purchase such Debt or obligation or any property constituting security
therefor primarily for the purpose of assuring the owner of such Debt or
obligation of the ability of any other Person to make payment of such Debt or
obligation;

 

B-6



--------------------------------------------------------------------------------

(b) to advance or supply funds (1) for the purchase or payment of such Debt or
obligation or (2) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or

(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor, provided that the
amount of such Debt outstanding for purposes of this Agreement (including any
Supplement) shall not exceed the maximum amount of Debt that is the subject of
such Guaranty.

“Hazardous Material” shall mean any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” shall mean, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Restricted Subsidiary of the Company (other than a Subsidiary Guarantor) having
(a) total assets, determined in accordance with GAAP, as of the last day of the
fiscal quarter most recently ended prior to the date of such determination, not
exceeding $10,000,000, and (b) gross revenues, determined in accordance with
GAAP, for the period of four consecutive fiscal quarters most recently ended
prior to the date of such determination, not exceeding $10,000,000.

“INHAM Exemption” is defined in Section 6.3(e).

“Institutional Investor” shall mean (a) any original purchaser of a Note,
(b) any holder of a Note holding (together with one or more of its affiliates)
more than $2,000,000 of the aggregate principal amount of the Notes then
outstanding, (c) any bank, trust company, savings and loan association or other
financial institution, any pension plan, any investment company, any insurance
company, any broker or dealer, or any other similar financial institution or
entity, regardless of legal form and (d) any Related Fund of any holder of any
Note.

 

B-7



--------------------------------------------------------------------------------

“Investment Grade” shall mean a Debt Rating of at least “Baa3” from Moody’s (or
its equivalent under any successor ratings categories of Moody’s), a Debt Rating
of at least “BBB-” from S&P (or its equivalent under any successor ratings
categories of S&P) and a Debt Rating of at least “investment grade” from a
Replacement Rating Agency.

“Lien” shall mean, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement (other than an operating
lease) or Capitalized Lease, upon or with respect to any property or asset of
such Person.

“Make-Whole Amount” shall have the meaning (a) set forth in Section 8.8 with
respect to the Series 2008-A Notes and (b) set forth in the applicable
Supplement with respect to any other Series or tranche of Additional Notes.

“Material” shall mean material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Restricted
Subsidiaries, taken as a whole.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Company to perform its obligations under this Agreement, any Supplement and
the Notes or (c) the validity or enforceability of this Agreement, any
Supplement, the Notes or the Subsidiary Guaranty, if any.

“Material Subsidiary” shall mean, on any date, (a) each Subsidiary Guarantor and
(b) each other Restricted Subsidiary, excluding any Immaterial Subsidiary.

“Moody’s” shall means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” shall mean any Plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).

“NAIC” shall mean the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 5.3(a).

“Notes” is defined in Section 1.

“Officer’s Certificate” shall mean a certificate of a Senior Financial Officer
or of any other officer of the Company whose responsibilities extend to the
subject matter of such certificate.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

 

B-8



--------------------------------------------------------------------------------

“Person” shall mean an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” shall mean an “employee benefit plan” (as defined in Section 3(3) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Preferred Stock” shall mean any class of capital stock of a Person that is
preferred over any other class of capital stock (or similar equity interests) of
such Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Priority Debt” shall mean (without duplication), as of the date of any
determination thereof, the sum of (a) all unsecured Debt of Restricted
Subsidiaries (including all Guaranties of Debt of the Company) but excluding
(1) unsecured Debt owing to the Company or any other Restricted Subsidiary,
(2) unsecured Debt outstanding at the time such Person became a Restricted
Subsidiary (other than an Unrestricted Subsidiary which is designated or
redesignated as a Restricted Subsidiary pursuant to Section 9.8), provided that
such Debt shall have not been incurred in contemplation of such Person becoming
a Restricted Subsidiary, (3) unsecured Debt in respect of any receivable
facility permitted by Section 10.3 and (4) all Guaranties of Debt of the Company
by any Restricted Subsidiary which has also guaranteed the Notes pursuant to a
Subsidiary Guaranty and (b) all Debt of the Company and its Restricted
Subsidiaries secured by Liens other than Debt secured by Liens permitted by
subparagraphs (a) through (j), inclusive, of Section 10.4 or by Equal and
Ratable Liens securing the Bank Credit Agreement.

“property” or “properties” shall mean, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.

“PTE” is defined in Section 6.3(a).

“Purchasers” shall mean the purchasers of the Notes named in Schedule A.

“QPAM Exemption” is defined in Section 6.3(d).

“Qualified Institutional Buyer” shall mean any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.

“Ratable Portion” for any Note shall mean an amount equal to the product of
(a) the net proceeds from a sale of assets being applied to the payment or
prepayment of Debt pursuant to Section 10.6(b) multiplied by (b) a fraction, the
numerator of which is the aggregate outstanding principal amount of such Note
and the denominator of which is the aggregate outstanding principal amount of
all Senior Debt.

“Rating Agency” shall mean Moody’s and S&P; provided that, if either Moody’s or
S&P shall cease to exist or shall no longer be in the business of rating debt, a
Replacement Rating Agency for such Person.

 

B-9



--------------------------------------------------------------------------------

“Receivables Facility” shall mean the receivables facility under the receivables
sale agreement, dated as of December 21, 2001, as amended, among the Company,
ABN Amro Bank N.V. and certain other parties thereto, for an initial aggregate
amount of up to $65,000,000, and any refinancings, refundings, renewals,
extensions or replacements thereof.

“Receivables Subsidiary” means PerkinElmer Receivables Company, a Delaware
corporation, and any other Subsidiary created by the Company to enter into a
receivables facility permitted under this Agreement.

“Related Fund” shall mean, with respect to any holder of any Note, any fund or
entity that (a) invests in securities or bank loans and (b) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.

“Replacement Rating Agency” shall mean a “nationally recognized statistical
rating organization” within the meaning of Section 15c3-1(c)(iv)(F) of the
Exchange Act, selected by the Company and reasonably acceptable to the Required
Holders.

“Required Holders” shall mean, at any time, the holders of more than 50% in
principal amount of the Notes of all Series at the time outstanding (exclusive
of Notes then owned by the Company or any of its Affiliates).

“Responsible Officer” shall mean any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.

“Restricted Subsidiary” shall mean (a) any Subsidiary that is a Subsidiary
Guarantor and (b) any other Subsidiary (1) in which at least a majority of the
voting securities are owned by the Company and/or one or more wholly-owned
Restricted Subsidiaries and (2) which the Company has not designated as an
Unrestricted Subsidiary on the Closing Date or by notice in writing given to the
holders of Notes in accordance with the provisions of Section 9.8.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale of Assets Prepayment Date” is defined in Section 8.6(a).

“Sale of Assets Prepayment Event” is defined in Section 8.6(a).

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Senior Debt” shall mean, as of any date of determination thereof, all Debt of
the Company or a Subsidiary Guarantor, other than Subordinated Debt.

“Senior Financial Officer” shall mean the chief financial officer, director of
treasury, principal accounting officer, treasurer, assistant treasurer or
controller of the Company.

 

B-10



--------------------------------------------------------------------------------

“Series” shall mean any series of Notes issued pursuant to this Agreement or any
Supplement.

“Series 2008-A Notes” is defined in Section 1.

“Source” is defined in Section 6.3.

“Subordinated Debt” shall mean all unsecured Debt of the Company or a Subsidiary
Guarantor, as the case may be, which shall contain or have applicable thereto
subordination provisions providing for the subordination thereof to other Debt
of the Company (including, without limitation, the obligations of the Company
under this Agreement, any Supplement or the Notes) or such Subsidiary Guarantor
(including, without limitation, the obligations of such Subsidiary Guarantor
under its Subsidiary Guaranty).

“Subsidiary” shall mean, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient voting or Equity
Interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guarantor” shall mean each Subsidiary which is party to a Subsidiary
Guaranty.

“Subsidiary Guaranty” shall mean a subsidiary guaranty agreement in form and
substance satisfactory to the Required Holders.

“Successor Entity” is defined in Section 10.5(b)(1).

“Supplement” is defined in Section 2.2(a).

“SVO” shall mean the Securities Valuation Office of the NAIC or any successor to
such office.

“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Total Debt/Capitalization Requirement” is defined in Section 10.1.

 

B-11



--------------------------------------------------------------------------------

“tranche” shall mean all Notes of a Series having the same maturity, interest
rate and schedule for mandatory prepayments.

“Unrestricted Subsidiary” shall mean any Subsidiary so designated by the Company
on the Closing Date or by notice in writing given to the holders of Notes in
accordance with the provisions of Section 9.8.

“USA Patriot Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

B-12



--------------------------------------------------------------------------------

CHANGES IN CORPORATE STRUCTURE

None.

 

SCHEDULE 4.11

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

DISCLOSURE MATERIALS

 

•  

PerkinElmer Lender Presentation, dated April 30, 2008

 

SCHEDULE 5.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK

As of May 30, 2008, the following is a list of the Company’s active
subsidiaries, together with their subsidiaries, all of which are, on such date,
Restricted Subsidiaries. Except as noted, all voting securities of the listed
subsidiaries are 100% beneficially owned by the Company or a subsidiary thereof.
The subsidiaries are arranged alphabetically by state and then country of
incorporation or organization.

 

SUBSIDIARY

  

JURISDICTION OF
INCORPORATION OR
ORGANIZATION

  

STOCKHOLDER

Evotec Technologies, Inc.    Delaware    PerkinElmer Cellular Technologies
Germany GmbH Improvision, Inc.    Delaware    Image Processing and Vision Co.
Ltd. Lumen Technologies, Inc.    Delaware    PerkinElmer Holdings, Inc.
PerkinElmer LAS, Inc.    Delaware    PerkinElmer Holdings, Inc. (76%)1
PerkinElmer Optoelectronics NC, Inc.    Delaware    Lumen Technologies, Inc.
ViaCell, Inc.    Delaware    PerkinElmer Holdings, Inc. ViaCord, Inc.   
Delaware    ViaCell, Inc. PerkinElmer Receivables Company    Delaware   
PerkinElmer, Inc. PerkinElmer Holdings, Inc.    Massachusetts    PerkinElmer,
Inc. NTD Laboratories, Inc.    New York    PerkinElmer Holdings, Inc.
PerkinElmer Genetics, Inc.    Pennsylvania    PerkinElmer Holdings, Inc.
PerkinElmer Genetics, L.P.    Pennsylvania    PerkinElmer Genetics, Inc.
PerkinElmer Automotive Research, Inc.    Texas    PerkinElmer Holdings, Inc.
Perkin-Elmer Argentina S.R.L.    Argentina    PerkinElmer Holdings, Inc.
PerkinElmer Pty. Ltd.    Australia    PerkinElmer Holdings, Inc. PerkinElmer
VertriebsgmbH    Austria    Wellesley B.V. PerkinElmer Cellular Sciences Belgium
Sprl    Belgium    Wellesley B.V.2 PerkinElmer NV    Belgium    PerkinElmer Life
Sciences International Holdings3 PerkinElmer Life Sciences (Bermuda) Ltd.   
Bermuda    PerkinElmer LAS, Inc. PerkinElmer do Brasil Ltda.    Brazil   
PerkinElmer International C.V. (94.6%)4 PerkinElmer BioSignal, Inc.    Canada   
PerkinElmer Life Sciences International Holdings

 

1 Packard BioScience Holding, B.V. owns 24%.

2 PerkinElmer International C.V. owns a de minimus share.

3 PerkinElmer, Inc. owns a de minimus share.

4 PerkinElmer Holdings, Inc. owns 5%; PerkinElmer LAS, Inc. owns .4%.

 

SCHEDULE 5.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION OF
INCORPORATION OR
ORGANIZATION

  

STOCKHOLDER

PerkinElmer Canada, Inc.    Canada    PerkinElmer, Inc. PerkinElmer Investments
Ltd. Partnership    Canada    PerkinElmer International C.V.5 PerkinElmer LAS
Canada Inc.    Canada    PerkinElmer BioSignal, Inc. PerkinElmer Sciex
Instruments    Canada    PerkinElmer Canada, Inc. (50%) PerkinElmer Instruments
International Ltd.    Cayman Islands    PerkinElmer International C.V.
PerkinElmer Optoelectronics Philippines, Inc.    Cayman Islands    PerkinElmer
International C.V. PerkinElmer Chile Ltda.    Chile    PerkinElmer Holdings,
Inc.6 PerkinElmer Industrial (Shenzen) Ltd.    China    PerkinElmer
Optoelectronics GmbH & Co. KG PerkinElmer Instruments (Shanghai) Co. Ltd.   
China    PerkinElmer Singapore Pte Ltd PerkinElmer Danmark A/S    Denmark   
Wallac Oy PerkinElmer Finland Oy    Finland    Wallac Oy PerkinElmer Oy   
Finland    Wellesley B.V. Wallac Oy    Finland    PerkinElmer Oy Labmetrix
Technologies I&T SA    France    PerkinElmer SAS PerkinElmer SAS    France   
PerkinElmer Nederland B.V. Kourion Therapeutics AG    Germany    ViaCell, Inc.
PerkinElmer Cellular Technologies Germany GmbH    Germany    PerkinElmer LAS
(Germany) GmbH PerkinElmer Elcos GmbH    Germany    PerkinElmer LAS (Germany)
GmbH PerkinElmer Holding GmbH    Germany    PerkinElmer, Inc. PerkinElmer
Instruments International Ltd. & Co. KG    Germany    PerkinElmer International
C.V.7 PerkinElmer LAS (Germany) GmbH    Germany    PerkinElmer Holdings, Inc.
PerkinElmer Optoelectronics GmbH & Co. KG    Germany    PerkinElmer LAS
(Germany) GmbH (58%)8 PerkinElmer (Hong Kong) Limited    Hong Kong   
PerkinElmer Holdings, Inc. PerkinElmer (India) Private Limited    India   
PerkinElmer Singapore Pte Ltd9 PT PerkinElmer Batam    Indonesia    PerkinElmer
Holdings, Inc.

 

5 PerkinElmer Holdings, Inc. owns a de minimus share.

6 PerkinElmer LAS, Inc. owns a de minimus share.

7 PerkinElmer Instruments International Ltd. owns a de minimus share.

8 PerkinElmer Holding GmbH owns 2%; PerkinElmer Automotive Research, Inc. owns
40%.

9 Wellesley B.V. owns a de minimus share.

 

5.4-2



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION OF
INCORPORATION OR
ORGANIZATION

  

STOCKHOLDER

PerkinElmer (Ireland) Ltd.    Ireland    Wellesley B.V. Perkin Elmer Italia SpA
   Italy    PerkinElmer Srl PerkinElmer LAS Srl    Italy    PerkinElmer Holdings
B.V. PerkinElmer Srl    Italy    Wellesley B.V. PerkinElmer Japan Co. Ltd.   
Japan    PerkinElmer Life Sciences International Holdings (97%)10 Perkin Elmer
Yuhan Hoesa    Korea    PerkinElmer International C.V. Perkin Elmer Sdn. Bhd.   
Malaysia    PerkinElmer International C.V. Perkin Elmer de Mexico, S.A.   
Mexico    PerkinElmer Holdings, Inc.11 Lumac LSC B.V.    Netherlands   
PerkinElmer Life and Analytical Sciences B.V. PerkinElmer Holdings B.V.   
Netherlands    PerkinElmer Holdings, Inc. PerkinElmer International C.V.   
Netherlands    PerkinElmer Holdings, Inc. (99%)12 PerkinElmer Life and
Analytical Sciences B.V.    Netherlands    PerkinElmer Life Sciences
International Holdings PerkinElmer Nederland B.V.    Netherlands    Wellesley
B.V. Wellesley B.V.    Netherlands    PerkinElmer International C.V. PerkinElmer
Norge AS    Norway    Wallac Oy EG&G Omni, Inc.    Philippines    PerkinElmer
Holdings, Inc. PerkinElmer Instruments (Philippines) Corporation    Philippines
   PerkinElmer Holdings, Inc. Perkin Elmer Polska Sp zo.o.    Poland   
Wellesley B.V. Fluid Sciences Singapore Pte Ltd    Singapore    PerkinElmer
Singapore Pte Ltd PerkinElmer Singapore Pte Ltd    Singapore    PerkinElmer
International C.V. (99%)13 ViaCell Singapore Pte Ltd.    Singapore    ViaCell,
Inc. PerkinElmer España, S.L.    Spain    Wellesley B.V. PerkinElmer Sverige AB
   Sweden    Wallac Oy PerkinElmer (Schweiz) AG    Switzerland    Wellesley B.V.
PerkinElmer Taiwan Corporation    Taiwan    PerkinElmer International C.V.

 

10 Wallac Oy owns 3%.

11 PerkinElmer, Inc. owns a de minimus share.

12 PerkinElmer, Inc. owns 1%.

13 PerkinElmer Instruments International Ltd. owns 1%.

 

5.4-3



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION OF
INCORPORATION OR
ORGANIZATION

  

STOCKHOLDER

PerkinElmer Limited    Thailand    PerkinElmer, Inc. PerkinElmer Exporters Ltd.
   U.S. Virgin Islands    PerkinElmer Holdings, Inc. Avalon Instruments Ltd.   
United Kingdom    Wellesley B.V. Clinical & Analytical Service Solutions Ltd.   
United Kingdom    Wellesley B.V. Image Processing and Vision Co Ltd.   
United Kingdom    Improvision Ltd. Improvision Ltd.    United Kingdom   
Wellesley B.V. PerkinElmer (UK) Holdings Ltd.    United Kingdom    Wellesley
B.V. PerkinElmer (UK) Ltd.    United Kingdom    PerkinElmer UK Holdings Ltd.
PerkinElmer LAS (UK) Ltd.    United Kingdom    PerkinElmer UK Holdings Ltd.
PerkinElmer Life Sciences International Holdings    United Kingdom   
PerkinElmer LAS, Inc. PerkinElmer Ltd.    United Kingdom    PerkinElmer UK
Holdings Ltd. PerkinElmer Q-Arc Ltd.    United Kingdom    PerkinElmer UK
Holdings Ltd.

 

5.4-4



--------------------------------------------------------------------------------

FINANCIAL STATEMENTS

 

•  

Annual report on Form 10-K for the fiscal year ended December 30, 2007

 

•  

Annual report on Form 10-K for the fiscal year ended December 31, 2006

 

•  

Annual report on Form 10-K for the fiscal year ended January 1, 2006

 

•  

Annual report on Form 10-K for the fiscal year ended January 2, 2005

 

•  

Annual report on Form 10-K for the fiscal year ended December 28, 2003

 

•  

Annual report on Form 10-K for the fiscal year ended December 29, 2002

 

•  

Current report on Form 8-K dated January 24, 2008, attaching press release
entitled “PerkinElmer Announces Financial Results for the Fourth Quarter of
2007” issued by the Company on the same date

 

SCHEDULE 5.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

EXISTING DEBT

 

I. Credit Agreement

Amended and Restated Credit Agreement, dated August 13, 2007, as amended, among
PerkinElmer, Inc., Wallac Oy, each lender from time to time party thereto and
Bank of America, N.A., as Administrative Agent. Current outstanding amount under
this facility is $566 million.

 

II. Capital Lease Obligations

 

  a. Agreement for Purchase and Sale/Leaseback, dated September 28, 2006,
between CommerzLeasing Mietkauf GmbH and PerkinElmer Evotec Technologies GmbH
pursuant to which two pieces of machinery were sold and leased back with
remaining obligation of roughly $56,000.

 

  b. Master Agreement to lease equipment, dated December 7, 2007, between Cisco
Systems Capital Corporation and PerkinElmer, Inc. pursuant to which
telecommunications equipment was leased to PerkinElmer, Inc. with a remaining
obligation of roughly $684,000.

 

  c. Lease Agreement, dated October 12, 2007 between NS Lease Co., Ltd. and
PerkinElmer Japan Co., LTD pursuant to which Office Furniture was leased to
PerkinElmer, Inc. with a remaining obligation of roughly $294,000.

 

III. Outstanding Letters of Credit

 

Letter of Credit No.

  

Beneficiary

   USD Amount 3053245    Liberty Mutual Insurance Company    5,940,505.00
3053417    Federal Insurance Company    10,000.00 3053418    Federal Insurance
Company    50,000.00 3053419    Federal Insurance Company    220,000.00 3053713
   Self Insurance Plans, State of CA    220,000.00 3054801    Commonwealth of MA
Dept. of Public Health Radiation Control Program    5,319,000.00 3056828   
Director of Rhode Island Workers’ Compensation    300,000.00 3043508    Salem   
25,000.00 3043511    Reckson Operating Partnership    1,343,368.00    TOTAL:   
13,427,873.00

 

SCHEDULE 5.15

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

IV. Accounts Receivable Facilities

Receivables Sale Agreement dated December 21, 2001 by and among PerkinElmer
Receivables Company, as Seller, PerkinElmer, Inc. as Initial Collection Agent,
the committed purchasers party thereto, Windmill Funding Corporation, and ABN
AMRO Bank N.V. as Agent. Current outstanding amount under this facility is
$45,000,000.

 

V. Other Misc. Subsidiary Debt (Mortgages/Bank overdraft, etc.)

$617,274.00 principal balance outstanding (various PerkinElmer operating
subsidiaries).

The Debt described in Sections II, IV and V of this Schedule 5.15 is secured.

 

S-5.15-2



--------------------------------------------------------------------------------

EXISTING LIENS

 

  DEBTOR:    PERKINELMER, INC.   JURISDICTION:    MASSACHUSETTS SECRETARY OF
STATE

 

Secured Party

  

Type

  

Filing Date

  

Filing No.

  

Desc.

ABN AMRO Bank N.V., as Agent and PerkinElmer Receivables Company   
UCC-1-Original    12/28/01    200107961370    Receivables    Continuation   
11/14/06    200652537750    ABB Structured Finance (Americas) Inc.   
UCC-1-Original    04/10/02    200210639920    Leased Equipment    Continuation
   1/16/2007    200754010700    Continuation Fleet Business Credit Corporation
   UCC-1-Original    04/06/00    00706968    Contracts and payments   
Continuation    02/18/05    200536701000    De Lage Financial Services, Inc.   
UCC-1-Original    06/26/03    200321835840    Software and proceeds
Hewlett-Packard Financial Services Company    UCC-1-Original    06/30/03   
200321907600    Equipment and proceeds    UCC-3 Amendment    1/31/06   
200645305890    Replaced collateral description – Leased or Financed Equipment
or Software De Lage Financial Services, Inc.    UCC-1-Original    10/24/03   
200324783940    Equipment and proceeds    UCC-3 Amendment    11/19/04   
200434553990    Restated collateral to reflect additional equipment    UCC-3
Amendment    12/07/04    200434933080    Equipment added Hewlett-Packard
Financial Services Company    UCC-1-Original    08/02/04    200431865050   
Leased equipment and proceeds Bay4 Capital Partners, LLC    UCC-1-Original   
09/10/04    200432828810    Lease equipment IOS Capital    UCC-1-Original   
03/04/05    200537070600    Lease equipment and proceeds Data Return, LLC   
UCC-1-Original    05/27/05    200539355390    Lease equipment LaSalle Systems
Leasing, Inc.    UCC-3 Assignment    06/03/05    200539484630    Assignment of
200539355390 Eplus Group, Inc.    UCC-1-Original    07/20/05    200540676770   
Lease equipment and proceeds

 

SCHEDULE 10.4

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Secured Party

  

Type

  

Filing Date

  

Filing No.

  

Desc.

Konica Minolta Business Solutions U.S.A., Inc.    UCC-1 Original    11/10/05   
200543434430    Leased equipment

Trilogy Leasing Co., LLC and

MB Financial Bank N.A.

   UCC-1 Original    12/5/05    200543931470    Leased equipment

Trilogy Leasing Co., LLC and

Lakeland Bank

   UCC-1 Original    2/14/06    200645674220    Leased equipment McKinley
Scientific, LLC    UCC-1 Original    4/11/06    200647116430    Leased equipment
Lakeland Bank    UCC-3 Assignment    4/18/06    200647253900    Assignment of
200647116430 McKinley Scientific, LLC    UCC-1 Original    4/12/06   
200647115550    Leased equipment Lakeland Bank    UCC-3 Assignment    4/18/06   
200647253540    Assignment of 200647115550

Trilogy Leasing Co., LLC and

IDB Leasing, Inc.

   UCC-1 Original    4/18/06    200647240180    Leased equipment    UCC-3
Amendment    8/24/06    200650597710    Added Equipment

Trilogy Leasing Co., LLC and

IDB Leasing, Inc.

   UCC-1 Original    4/18/06    200647240270    Leased equipment    UCC-3
Amendment    8/24/06    200650598410    Amended to add collateral description

Trilogy Leasing Co., LLC and

IDB Leasing, Inc.

   UCC-1 Original    4/18/06    200647240360    Leased equipment    UCC-3
Amendment    8/24/06    200650583290    Amended to add collateral description
Banc of America Leasing & Capital, LLC    UCC-1 Original    5/4/06   
200647764640    Leased equipment Banc of America Leasing & Capital, LLC    UCC-1
Original    6/27/06    200649225590    Leased equipment Lakeland Bank Equipment
Leasing Division    UCC-1 Original    10/18/06    200651875420    Leased
equipment Banc of America Leasing & Capital, LLC    UCC-1 Original    11/30/06
   200652924370    Leased equipment Trilogy Leasing Co., LLC    UCC-1 Original
   2/9/07    200754620260    Leased equipment MB Financial Bank N.A.    UCC-1
Original    2/14/07    200754733050    Leased equipment

 

S-10.4-2



--------------------------------------------------------------------------------

Secured Party

  

Type

  

Filing Date

  

Filing No.

  

Desc.

Banc of America Leasing & Capital, LLC    UCC-1 Original    3/22/07   
200755576520    Leased equipment Cisco Systems Capital Corporation    UCC-1
Original    4/23/07    200756283760    Leased equipment Banc of America
Leasing & Capital, LLC    UCC-1 Original    5/23/07    200757056930    Leased
equipment Banc of America Leasing & Capital, LLC    UCC-1 Original    6/6/07   
200757412970    Leased equipment Banc of America Leasing & Capital, LLC    UCC-1
Original    6/6/07    200757442850    Leased equipment Banc of America Leasing &
Capital, LLC    UCC-1 Original    08/27/07    200759373440    Leased equipment
Cisco Systems Capital Corporation    UCC-1 Original    12/11/07    200761774620
   Leased equipment Banc of America Leasing & Capital, LLC    UCC-1 Original   
03/25/08    200864102690    Leased equipment

 

  DEBTOR:    PERKINELMER HOLDINGS, INC.   JURISDICTION:    MASSACHUSETTS,
SECRETARY OF STATE

 

Secured Party

  

Type

  

Filing Date

  

Filing No.

  

Desc.

ABN AMRO Bank N.V., as Agent and PerkinElmer Receivables Company   
UCC-1-Original    12/28/01    200107960210    Receivables    Continuation   
11/4/06    200652537660    Orbotech, Inc.    UCC-1-Original    07/27/06   
200649924880    Peripheral inspection option for FPI7098 and loader interface

 

  DEBTOR:    PERKINELMER OPTOELECTRONICS NC INC.   JURISDICTION:    DELAWARE,
SECRETARY OF STATE

 

Secured Party

  

Type

  

Filing Date

  

Filing No.

  

Desc.

ABN AMRO Bank N.V., as Agent and PerkinElmer Receivables Company   
UCC-1-Original    12/28/01    1179857 3    Receivables    Continuation   
11/14/06    6396485 5   

 

S-10.4-3



--------------------------------------------------------------------------------

  DEBTOR:    PERKINELMER LAS, INC.   JURISDICTION:    DELAWARE, SECRETARY OF
STATE

 

Secured Party

  

Type

  

Filing Date

  

Filing No.

  

Desc.

ABN AMRO Bank N.V., as Agent and PerkinElmer Receivables Company   
UCC-1-Original    12/28/01    11798680    Receivables    UCC-3 Amendment   
09/29/03    32517988    Change of Debtor name to PerkinElmer LAS, Inc.   

UCC-3

Continuation

   11/14/06    63964830    Continuation Marlin Leasing Corp.    UCC-1 Original
   10/31/03    32866229    Leased equipment and proceeds Marlin Leasing Corp.   
UCC-1 Original    11/20/06    64042768    Leased equipment and proceeds

 

  DEBTOR:    PERKINELMER AUTOMOTIVE RESEARCH, INC.   JURISDICTION:    TEXAS,
SECRETARY OF STATE

 

Secured Party

  

Type

  

Filing Date

  

Filing No.

  

Desc.

Genesis Commercial Capital, LLC and Manifest Funding Services    UCC-1 Original
   05/11/05    05-0014821677    Leased equipment Technology Investment Partners,
LLC    UCC-1 Original    08/22/05    05-0026242071    Leased equipment and
proceeds First Bank of Highland Park    UCC-3 Assignment    09/08/05   
05-00280230    Assignment of 05-0026242071

 

  DEBTOR:    PERKINELMER RECEIVABLES COMPANY   JURISDICTION:    DELAWARE,
SECRETARY OF STATE

 

Secured Party

  

Type

  

Filing Date

  

Filing No.

  

Desc.

ABN AMRO Bank N.V., as Agent    UCC-1 Original    12/28/01    11798706   
Receivables    Continuation    11/14/06    63964822   

 

  DEBTOR:    IMPROVISION, INC.   JURISDICTION:    DELAWARE, SECRETARY OF STATE

 

Secured Party

  

Type

  

Filing Date

  

Filing No.

  

Desc.

HSBC Bank PLC    UCC-1 Original    2/11/02    20566053    All accounts   
Continuation    10/03/06    63418175    Dell Financial Services, L.P.    UCC-1
Original    2/11/05    50486408    Equipment

 

S-10.4-4



--------------------------------------------------------------------------------

  DEBTOR:    NTD LABORATORIES   JURISDICTION:    NEW YORK, SECRETARY OF STATE

 

Secured Party

  

Type

  

Filing Date

  

Filing No.

  

Desc.

Bank of America, N.A.,
successor to Fleet Bank, N.A.    UCC-1 Original    1/15/98    010634    All
assets    Continuation    8/29/07    200708295840146    GE Leasing Solutions   
UCC-1 Original    03/14/01    050201    Equipment    Continuation    12/22/05   
200512226115951    Bank of America, N.A.,
successor to Fleet Business Credit, LLC    UCC-1 Original    10/02/02    223766
   Equipment    Continuation    07/06/07    200707065656549    Bank of America,
N.A.,
successor to Fleet National Bank    UCC-1 Original    09/04/03   
200309041554301    Equipment    Continuation    3/13/08    200803135227389   
Bank of America, N.A.    UCC-1 Original    10/26/05    200510265932867   
Equipment Bank of America, N.A.    UCC-1 Original    10/26/05    200510265933011
   All business assets

 

  DEBTOR:    VIACELL, INC.   JURISDICTION:    DELAWARE SECRETARY OF STATE

 

Secured Party

  

Type

  

Filing Date

  

Filing No.

  

Desc.

General Electric Capital Corporation    UCC-1 Original    10/21/03    32747601
   Equipment, software and licenses from different suppliers General Electric
Capital Corporation    UCC-1 Original    10/21/03    32747627    All equipment
IBM Credit, LLC    UCC-1 Original    6/1/2004    41499583    Equipment IBM
Credit, LLC    UCC-1 Original    6/2/2004    41519026    Equipment IBM Credit,
LLC    UCC-1 Original    2/9/2006    60484204    Equipment Dell Financial
Services, L.P.    UCC-1 Original    7/7/2006    62347979    Equipment

 

S-10.4-5



--------------------------------------------------------------------------------

FORM OF SERIES 2008-A SENIOR NOTE

PERKINELMER, INC.

6.00% Series 2008-A Senior Note due May 30, 2015

 

No. R2008A-1-                            , 20     $               PPN
            

FOR VALUE RECEIVED, the undersigned, PERKINELMER, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the
Commonwealth of Massachusetts, hereby promises to pay to
                                         or registered assigns, the principal
sum of              DOLLARS (or so much thereof as shall not have been prepaid)
on May 30, 2015 with interest (computed on the basis of a 360-day year of twelve
30-day months) (a) on the unpaid balance hereof at the rate of 6.00% per annum
from the date hereof, payable semiannually, on the thirtieth day of May and
November in each year and at maturity, commencing with the May 30 or November 30
next succeeding the date hereof, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, on any overdue payment
of interest and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount, at a rate
per annum from time to time equal to the greater of (i) 8.00% and (ii) 2.00%
over the rate of interest publicly announced by Bank of America, N.A., from time
to time in New York, New York as its “reference” rate, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of the Series 2008-A Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of May 30, 2008 (as
from time to time amended, supplemented or otherwise modified, the “Note
Purchase Agreement”), between the Company and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and

 

EXHIBIT 1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

PERKINELMER, INC. By  

 

Name:   Title:  

 

E-1-2



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL TO THE COMPANY – CLOSING DATE

The opinion of Wilmer Cutler Pickering Hale and Dorr LLP, special counsel for
the Company, which is called for by Section 4.4(a) of the Agreement, shall be
dated the Closing Date and addressed to each Purchaser and shall be to the
effect that:

[To Follow]

The opinion of Wilmer Cutler Pickering Hale and Dorr LLP shall provide that
(i) subsequent holders of the Series 2008-A Notes may rely upon such opinion and
(ii) such opinion may be provided to but not relied upon by Governmental
Authorities including, without limitation, the NAIC. With respect to matters of
fact on which such opinion is based, such counsel shall be entitled to rely on
appropriate certificates of public officials and officers of the Company.

 

EXHIBIT 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS – CLOSING DATE

The opinion of Schiff Hardin LLP, special counsel to the Purchasers, called for
by Section 4.4(b) of the Agreement, shall be dated the Closing Date and
addressed to the Purchasers, shall be satisfactory in form and substance to the
Purchasers and shall be to the effect that:

1. The Company is a corporation validly existing and in good standing under the
laws of the State of Massachusetts.

2. The Agreement and the Series 2008-A Notes being delivered on the Closing Date
constitute the legal, valid and binding contracts of the Company, enforceable
against the Company in accordance with its terms.

3. The issuance, sale and delivery of the Series 2008-A Notes being delivered on
the Closing Date under the circumstances contemplated by this Agreement do not,
under existing law, require the registration of such Notes under the Securities
Act or the qualification of an indenture under the Trust Indenture Act of 1939,
as amended.

The opinion of Schiff Hardin LLP shall also state that the opinion of Wilmer
Cutler Pickering Hale and Dorr LLP is satisfactory in scope and form to Schiff
Hardin LLP and that, in their opinion, the Purchasers are justified in relying
thereon.

In rendering the opinion set forth in paragraph 1 above, Schiff Hardin LLP may
rely, as to matters referred to in paragraph 1, solely upon an examination of
the Articles of Incorporation certified by, and a certificate of good standing
of the Company from, the Secretary of State of the State of Massachusetts. The
opinion of Schiff Hardin LLP is limited to the laws of the State of New York and
the federal laws of the United States.

With respect to matters of fact upon which such opinion is based, Schiff Hardin
LLP may rely on appropriate certificates of public officials and officers of the
Company and upon representations of the Company and the Purchasers delivered in
connection with the execution and delivery of the Agreement.

 

EXHIBIT 4.4(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

 

 

PERKINELMER, INC.

[NUMBER] SUPPLEMENT TO NOTE PURCHASE AGREEMENT

Dated as of                      , 20    

Re: $                     % Series              Senior Notes,

[Tranche     ,] due                      , 20    

 

 

 

 

EXHIBIT S

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

PERKINELMER, INC.

940 Winter Street

Waltham, MA 02451

Dated as of

                     , 20    

To the Purchaser(s) listed in

  the attached Schedule A hereto

Ladies and Gentlemen:

This [Number] Supplement to Note Purchase Agreement (this “Supplement”) is
between PERKINELMER, INC., a Massachusetts corporation (the “Company”), and the
institutional investors named on Schedule A attached hereto (the “Purchasers”).

Reference is hereby made to that certain Note Purchase Agreement dated as of
May 30, 2008 (the “Note Purchase Agreement”) between the Company and the
purchasers listed on Schedule A thereto. All capitalized terms not otherwise
defined herein shall have the same meaning as specified in the Note Purchase
Agreement. Reference is further made to Section 2.2(c)(2) of the Note Purchase
Agreement which requires that, prior to the delivery of any Additional Notes,
the Company and each Additional Purchaser shall execute and deliver a
Supplement.

The Company hereby agrees with the Purchaser(s) as follows:

1. The Company has authorized the issue and sale of $             aggregate
principal amount of its             % Series              [, Tranche __,] Senior
Notes due                      , 20     (the “Series              Notes”). The
Series              Notes, together with the Series 2008-A Notes [and the
Series              Notes] initially issued pursuant to the Note Purchase
Agreement and the              Supplement, respectively, and each series of
Additional Notes which may from time to time hereafter be issued pursuant to the
provisions of Section 2.2 of the Note Purchase Agreement, are collectively
referred to as the “Notes” (such term shall also include any such notes issued
in substitution therefor pursuant to Section 13 of the Note Purchase Agreement).
The Series              Notes shall be substantially in the form set out in
Exhibit 1 hereto with such changes therefrom, if any, as may be approved by the
Purchaser(s) and the Company.

2. Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Company will issue and sell to each Purchaser, at the
Closing provided for in Section 3, and each Purchaser will purchase from the
Company, Series              Notes in the principal amount specified opposite
such Purchaser’s name in Schedule A hereto at a price of 100% of the principal
amount thereof. The obligations of each Purchaser hereunder are several and not
joint obligations and no Purchaser shall have any obligation or any liability to
any Person for the performance or nonperformance by any other Purchaser
hereunder.



--------------------------------------------------------------------------------

3. The sale and purchase of the Series              Notes to be purchased by
each Purchaser shall occur at the offices of [Schiff Hardin LLP, 900 Third
Avenue, 23rd Floor, New York, New York 10022] at 11:00 a.m. New York time, at a
closing (the “Closing”) on                      , 20     or on such other
Business Day thereafter on or prior to                      , 20     as may be
agreed upon by the Company and the Purchasers. At the Closing, the Company will
deliver to each Purchaser the Series              Notes to be purchased by such
Purchaser in the form of a single Series              Note (or such greater
number of Series              Notes in denominations of at least $100,000 as
such Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of such Purchaser’s nominee), against delivery
by such Purchaser to the Company or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company. If, at the Closing, the Company
shall fail to tender such Series              Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to any Purchaser’s satisfaction, such Purchaser shall,
at its election, be relieved of all further obligations under this Supplement,
without thereby waiving any rights such Purchaser may have by reason of such
failure or such nonfulfillment.

4. The obligation of each Purchaser to purchase and pay for the
Series              Notes to be sold to such Purchaser at the Closing is subject
to the fulfillment to such Purchaser’s satisfaction, prior to the Closing, of
the conditions set forth in Section 4 of the Note Purchase Agreement with
respect to the Series              Notes to be purchased at the Closing, and to
the following additional conditions:

(a) Except as supplemented, amended or superseded by the representations and
warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Note Purchase Agreement
shall be true and correct in all material respects as of the date of the Closing
and the Company shall have delivered to each Purchaser an Officer’s Certificate,
dated the date of the Closing, certifying that such condition has been
fulfilled.

(b) Contemporaneously with the Closing, the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Series              Notes
to be purchased by it at the Closing as specified in Schedule A.

5. [Here insert special provisions for Series              Notes including
prepayment provisions applicable to Series              Notes (including
Make-Whole Amount) and closing conditions applicable to Series             
Notes].

6. Each Purchaser represents and warrants that the representations and
warranties set forth in Section 6 of the Note Purchase Agreement are true and
correct on the date hereof with respect to the purchase of the
Series              Notes by such Purchaser.

 

-2-



--------------------------------------------------------------------------------

7. The Company and each Purchaser agree to be bound by and comply with the terms
and provisions of the Note Purchase Agreement as fully and completely as if such
Purchaser were an original signatory to the Note Purchase Agreement.

8. All references in the Note Purchase Agreement and all other instruments,
documents and agreements relating to, or entered into in connection with the
foregoing documents and agreements, to the Note Purchase Agreement shall be
deemed to refer to the Note Purchase Agreement, as supplemented by this
                     Supplement.

9. Except as expressly supplemented by this                      Supplement, all
terms and provisions of the Note Purchase Agreement remain unchanged and
continue, unabated, in full force and effect and the Company hereby reaffirms
its obligations and liabilities under the Note Purchase Agreement.

10. This                      Supplement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

11. Any provision of this Supplement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

12. All covenants and other agreements contained in this                     
Supplement by or on behalf of any of the parties hereto bind and inure to the
benefit of their respective successors and assigns (including, without
limitation, any subsequent holder of a Note) whether so expressed or not.

13. This                      Supplement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

 

-3-



--------------------------------------------------------------------------------

The execution hereof shall constitute a contract between the Company and the
Purchaser(s) for the uses and purposes hereinabove set forth.

 

PERKINELMER, INC. By  

 

Name:   Title:  

Accepted as of                      , 20    

 

[VARIATION] By  

 

Name:   Title:  

 

-4-



--------------------------------------------------------------------------------

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF PURCHASER

   PRINCIPAL
AMOUNT OF SERIES
             NOTES TO
BE PURCHASED

[NAME OF PURCHASER]

   $  

(1)

 

All payments by wire transfer of immediately available funds to:

 

with sufficient information to identify the source and application of such
funds.

  

(2)

  All notices of payments and written confirmations of such wire transfers:   

(3)

  All other communications:   

 

SCHEDULE A

(to              Supplement to Note Purchase Agreement)



--------------------------------------------------------------------------------

SUPPLEMENTAL REPRESENTATIONS

The Company represents and warrants to each Purchaser that except as hereinafter
set forth in this Exhibit A, each of the representations and warranties set
forth in Section 5 of the Note Purchase Agreement is true and correct in all
material respects as of the date hereof with respect to the Series             
Notes with the same force and effect as if each reference to “Series 2008-A
Notes” set forth therein was modified to refer the “Series              Notes,”
each reference to “this Agreement” therein was modified to refer to “the Note
Purchase Agreement as supplemented by the              Supplement” and each
reference to “the Purchasers” set forth therein was modified to refer to “the
institutional investors named on Schedule A to the              Supplement.” The
Section references hereinafter set forth correspond to the similar sections of
the Note Purchase Agreement which are supplemented hereby:

Section 5.3 Disclosure. [The Company, through its agent, [Banc of America
Securities LLC] has delivered to each Purchaser a copy of a [Private Placement
Memorandum], dated                      (the “Memorandum”), relating to the
transactions contemplated by the              Supplement.] The Memorandum fairly
describes, in all material respects, the general nature of the business and
principle properties of the Company and its Subsidiaries. The Note Purchase
Agreement, the              Supplement, the Memorandum and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company in connection with the transactions contemplated hereby and
identified in Schedule 5.3 to the              Supplement and the financial
statements listed in Schedule 5.5 to the              Supplement (the Note
Purchase Agreement, the              Supplement, the Memorandum and such
documents, certificates or other writings and financial statements delivered to
each Purchaser prior to                      , 20    *, referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents since             , there has been no change in the financial
condition, operations, business or properties of the Company or any Restricted
Subsidiary except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

Section 5.4 Organization and Ownership of Shares of Subsidiaries. Schedule 5.4
to the              Supplement contains (except as noted therein) a complete and
correct lists of the Company’s Restricted and Unrestricted Subsidiaries,
showing, as to each Subsidiary, the correct name thereof, the jurisdiction of
its organization, and the percentage of shares of each class of its capital
stock or similar equity interests outstanding owned by the Company and each
other Subsidiary.

Section 5.5 Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the consolidated financial statements of
the Company and its Subsidiaries listed on Schedule 5.5 to the             
Supplement. All of said financial statements (including in each case the related
schedules and notes) fairly present, in all material respects, the consolidated
financial position of the Company and its Subsidiaries as of the

 

* Insert the date of circle.

 

EXHIBIT A

(to              Supplement to Note Purchase Agreement)



--------------------------------------------------------------------------------

respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments and the
absence of footnotes). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

Section 5.13 Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has, directly or through any agent, offered the
Series              Notes or any similar securities for sale to, or solicited
any offer to buy any of the same from, or otherwise approached or negotiated in
respect thereof with, any Person other than the Purchasers and not more than
             other Institutional Investors of the type described in clause
(c) of the definition thereof, each of which has been offered the
Series              Notes in connection with a private sale for investment.
Neither the Company nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act.

Section 5.14 Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series              Notes to              and for
other general corporate purposes. No part of the proceeds from the sale of the
Series              Notes pursuant to the              Supplement will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than __% of the value of the consolidated total assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than __% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.

Section 5.15 Existing Debt. Except as described therein, Schedule 5.15 to the
             Supplement sets forth a complete and correct list of all
outstanding Debt of the Company and its Restricted Subsidiaries as of
             (including a description of the obligors and obligees, principal
amount outstanding and collateral therefor, if any, and Guaranty thereof, if
any), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the Debt of
the Company or its Restricted Subsidiaries. Neither the Company nor any
Restricted Subsidiary is in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Debt of the Company
or such Restricted Subsidiary, and no event or condition exists with respect to
any Debt of the Company or any Restricted Subsidiary, that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Debt to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

[Add any additional Sections as appropriate at the time the Series             
Notes are issued]

 

E-A-2



--------------------------------------------------------------------------------

FORM OF SERIES 20    -     [TRANCHE     ,] SENIOR NOTE

PERKINELMER, INC.

            % Series 20    -     [, Tranche     ], Senior Note, due
                     , 20    

 

No. 20    -    R-                                    , 20     $              
PPN             

FOR VALUE RECEIVED, the undersigned, PERKINELMER, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the
Commonwealth of Massachusetts, hereby promises to pay to
                                 or registered assigns, the principal sum of
             DOLLARS (or so much thereof as shall not have been prepaid) on
                     , 20     with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the rate of
            % per annum from the date hereof, payable [semiannually], on the
     day of                      and          in each year and at maturity,
commencing with the                   or                   next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on the unpaid balance hereof and
on any overdue payment of any Make-Whole Amount, at a rate per annum from time
to time equal to the greater of (i)             % and (ii)             % over
the rate of interest publicly announced by [Bank of America, N.A.], from time to
time in New York, New York as its “reference” rate, payable [semiannually] as
aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of the Series 20    -     [, Tranche     ,] Senior Notes,
(herein called the “Notes”) issued pursuant to the              Supplement dated
as of              (the “Supplement”) which supplements that certain Note
Purchase Agreement dated as of May 30, 2008 (as from time to time amended,
supplemented or otherwise modified, the “Note Purchase Agreement”), originally
between the Company and the respective Purchasers named therein and is entitled
to the benefits of the Note Purchase Agreement. Each holder of this Note will be
deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

 

EXHIBIT 1

(to              Supplement to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Supplement.] [This Note is not subject to regularly
scheduled prepayments of principal.] This Note is [also] subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Supplement and/or the Note Purchase Agreement, but not
otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

PERKINELMER, INC. By  

 

Name:   Title:  

 

E-1-2